Exhibit 10.1

Execution Version

REVOLVING CREDIT AND TERM LOAN AGREEMENT

dated as of August 4, 2010

among

CATALYST HEALTH SOLUTIONS, INC.,

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A.,

as Co-Syndication Agents

JPMORGAN CHASE BANK, N.A. and CITIZENS BANK OF PENNSYLVANIA,

as Co-Documentation Agents

and

SUNTRUST BANK,

as Administrative Agent

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC,

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   DEFINITIONS; CONSTRUCTION    1

Section 1.1.

   Definitions    1

Section 1.2.

   Classifications of Loans and Borrowings    23

Section 1.3.

   Accounting Terms and Determination    23

Section 1.4.

   Terms Generally    23

ARTICLE II.

   AMOUNT AND TERMS OF THE COMMITMENTS    24

Section 2.1.

   General Description of Facilities    24

Section 2.2.

   Revolving Loans    24

Section 2.3.

   Procedure for Revolving Borrowings    24

Section 2.4.

   Swingline Commitment    24

Section 2.5.

   Term Loan Commitments    26

Section 2.6.

   Funding of Borrowings    26

Section 2.7.

   Interest Elections    27

Section 2.8.

   Optional Reduction and Termination of Commitments    27

Section 2.9.

   Repayment of Loans    28

Section 2.10.

   Evidence of Indebtedness    28

Section 2.11.

   Optional Prepayments    29

Section 2.12.

   Mandatory Prepayments    29

Section 2.13.

   Interest on Loans    29

Section 2.14.

   Fees    30

Section 2.15.

   Computation of Interest and Fees    31

Section 2.16.

   Inability to Determine Interest Rates    31

Section 2.17.

   Illegality    32

Section 2.18.

   Increased Costs    32

Section 2.19.

   Funding Indemnity    33

Section 2.20.

   Taxes    34

Section 2.21.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    35

Section 2.22.

   Letters of Credit    37

Section 2.23.

   Increase of Commitments    41

Section 2.24.

   Mitigation of Obligations    43

Section 2.25.

   Replacement of Lenders    44

Section 2.26.

   Reallocation and Cash Collateralization of Defaulting Lender Commitment    44

ARTICLE III.

   CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT    45

Section 3.1.

   Conditions To Effectiveness    45

Section 3.2.

   Each Credit Event    48

Section 3.3.

   Delivery of Documents    49

ARTICLE IV.

   REPRESENTATIONS AND WARRANTIES    49

Section 4.1.

   Existence; Power    49

Section 4.2.

   Organizational Power; Authorization    49

Section 4.3.

   Governmental Approvals; No Conflicts    49

Section 4.4.

   Financial Statements    49

Section 4.5.

   Litigation and Environmental Matters    50

Section 4.6.

   Compliance with Laws and Agreements    50

Section 4.7.

   Investment Company Act, Etc.    50

Section 4.8.

   Taxes    50



--------------------------------------------------------------------------------

Section 4.9.

   Margin Regulations    50

Section 4.10.

   ERISA    51

Section 4.11.

   Ownership of Property    51

Section 4.12.

   Disclosure    51

Section 4.13.

   Labor Relations    52

Section 4.14.

   Subsidiaries    52

Section 4.15.

   Solvency    52

Section 4.16.

   Collateral Documents    52

Section 4.17.

   OFAC    52

Section 4.18.

   Patriot Act    52

Section 4.19.

   Healthcare Matters    53

Section 4.20.

   HIPAA    54 ARTICLE V.    AFFIRMATIVE COVENANTS    54

Section 5.1.

   Financial Statements and Other Information    54

Section 5.2.

   Notices of Material Events    55

Section 5.3.

   Existence; Conduct of Business    56

Section 5.4.

   Compliance with Laws, Etc.    56

Section 5.5.

   Payment of Obligations    57

Section 5.6.

   Books and Records    57

Section 5.7.

   Visitation, Inspection, Etc.    57

Section 5.8.

   Maintenance of Properties; Insurance    57

Section 5.9.

   Use of Proceeds and Letters of Credit    58

Section 5.10.

   Additional Subsidiaries    58

Section 5.11.

   Further Assurances    59

Section 5.12.

   Post-Closing    59 ARTICLE VI.    FINANCIAL COVENANTS    59

Section 6.1.

   Leverage Ratio    59

Section 6.2.

   Interest Coverage Ratio    59 ARTICLE VII.    NEGATIVE COVENANTS    59

Section 7.1.

   Indebtedness and Preferred Equity    59

Section 7.2.

   Negative Pledge    61

Section 7.3.

   Fundamental Changes    62

Section 7.4.

   Investments, Loans, Etc.    62

Section 7.5.

   Restricted Payments    63

Section 7.6.

   Sale of Assets    64

Section 7.7.

   Transactions with Affiliates    64

Section 7.8.

   Restrictive Agreements    64

Section 7.9.

   Sale and Leaseback Transactions    65

Section 7.10.

   Hedging Transactions    65

Section 7.11.

   Amendment to Organizational Documents    65

Section 7.12.

   Accounting Changes    65

Section 7.13.

   Government Regulation    65 ARTICLE VIII.    EVENTS OF DEFAULT    66

Section 8.1.

   Events of Default    66

Section 8.2.

   Application of Proceeds from Pledged Collateral    68

 

ii



--------------------------------------------------------------------------------

ARTICLE IX.    THE ADMINISTRATIVE AGENT    69

Section 9.1.

   Appointment of Administrative Agent    69

Section 9.2.

   Nature of Duties of Administrative Agent    69

Section 9.3.

   Lack of Reliance on the Administrative Agent    70

Section 9.4.

   Certain Rights of the Administrative Agent    70

Section 9.5.

   Reliance by Administrative Agent    70

Section 9.6.

   The Administrative Agent in its Individual Capacity    71

Section 9.7.

   Successor Administrative Agent    71

Section 9.8.

   Withholding Tax    72

Section 9.9.

   Administrative Agent May File Proofs of Claim    72

Section 9.10.

   Authorization to Execute other Loan Documents    72

Section 9.11.

   Co-Syndication Agents and Co-Documentation Agents    73

Section 9.12.

   Pledged Collateral and Guaranty Matters    73

Section 9.13.

   Right to Realize on Pledged Collateral and Enforce Guarantee    73

Section 9.14.

   Secured Bank Product Obligations and Hedging Obligations    73 ARTICLE X.   
MISCELLANEOUS    74

Section 10.1.

   Notices    74

Section 10.2.

   Waiver; Amendments    76

Section 10.3.

   Expenses; Indemnification    77

Section 10.4.

   Successors and Assigns    79

Section 10.5.

   Governing Law; Jurisdiction; Consent to Service of Process    82

Section 10.6.

   WAIVER OF JURY TRIAL    83

Section 10.7.

   Right of Setoff    83

Section 10.8.

   Counterparts; Integration    83

Section 10.9.

   Survival    83

Section 10.10.

   Severability    84

Section 10.11.

   Confidentiality    84

Section 10.12.

   Interest Rate Limitation    84

Section 10.13.

   Waiver of Effect of Corporate Seal    85

Section 10.14.

   Patriot Act    85

Section 10.15.

   Location of Closing    85

Section 10.16.

   No Advisory or Fiduciary Responsibility    85

 

iii



--------------------------------------------------------------------------------

Schedules       Schedule I    -            Applicable Margin and Applicable
Percentage Schedule II               Commitment Amounts Schedule 4.5    -   
        Environmental Matters Schedule 4.14    -            Subsidiaries
Schedule 4.20    -            Material Reports Schedule 5.12    -   
        Post-Closing Schedule 7.1    -            Outstanding Indebtedness
Schedule 7.2    -            Existing Liens Schedule 7.4    -   
        Existing Investments Exhibits       Exhibit A    -            Form of
Assignment and Acceptance Exhibit 2.3    -            Form of Notice of
Revolving Borrowing Exhibit 2.4    -            Form of Notice of Swingline
Borrowing Exhibit 2.7    -            Form of Notice of Continuation/Conversion
Exhibit 3.1(b)(v)    -            Form of Secretary’s Certificate Exhibit
3.1(b)(viii)    -            Form of Officer’s Certificate Exhibit 5.1(c)    -
           Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) is made and
entered into as of August 4, 2010, by and among Catalyst Health Solutions, Inc.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders (a) establish a
$200,000,000 revolving credit facility in favor of, and (b) make term loans in
an aggregate principal amount equal to $150,000,000 to, the Borrower;

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of and severally to make the term loans to the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I.

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Additional Lender” shall have the meaning given to such term in Section 2.23.

“Acquisition” shall mean (a) any Investment by any Loan Party or any of its
Subsidiaries in any other Person organized in the United States (and
substantially all of the assets of such Person and its Subsidiaries are located
in the United States), pursuant to which such Person shall become a Subsidiary
of such Loan Party or any of its Subsidiaries or shall be merged with such Loan
Party or any of its Subsidiaries or (b) any acquisition by any Loan Party or any
of its Subsidiaries of the assets of any Person (other than a Subsidiary of such
Loan Party or another Loan Party) that constitute all or substantially all of
the assets of such Person or a division or business unit of such Person, whether
through purchase, merger, or other business combination or transaction, and
substantially all of such assets, division or business units are located in the
United States.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 15%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $200,000,000.

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, a percentage per annum
determined by reference to the applicable Leverage Ratio in effect on such date
as set forth on Schedule I; provided, that a change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers each of the financial statements
required by Section 5.1(a) and (b) and the Compliance Certificate required by
Section 5.1(c); provided further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate when
so required, the Applicable Margin shall be at Level III as set forth on
Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the date by which the financial statements
and Compliance Certificate for the Fiscal Quarter ending September 30, 2010 are
required to be delivered shall be at Level II as set forth on Schedule I. In the
event that any financial statement or Compliance Certificate delivered hereunder
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the pricing grid set forth on Schedule I (the
“Accurate Applicable Margin”) for any period that such financial statement or
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative Agent a correct financial statement or Compliance
Certificate, as the case may be, for such period, (ii) the Applicable Margin
shall be adjusted such that after giving effect to the corrected financial
statements or Compliance Certificate, as the case may be, the Applicable Margin
shall be reset to the Accurate Applicable Margin based upon the pricing grid set
forth on Schedule I for such period and (iii) the Borrower shall immediately pay
to the Administrative Agent, for the account of the Lenders, the accrued
additional interest owing as a result of such Accurate Applicable Margin for
such period. The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the Leverage Ratio in effect on such date as set forth on Schedule I;
provided, that a change in the Applicable Percentage resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers each of the financial statements required by Section 5.1(a)
and (b) and the Compliance Certificate required by Section 5.1(c); provided
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate, the Applicable Percentage
shall be at Level III as set forth on Schedule I until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Percentage for the commitment fee from the Closing
Date until the date by which the financial statements and Compliance Certificate
for the Fiscal Quarter ending September 30, 2010 are required to be delivered
shall be at Level II as set forth on Schedule I. In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage based upon
the pricing grid set forth on Schedule I (the “Accurate Applicable Percentage”)
for any period that such financial statement or Compliance Certificate covered,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
correct financial statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Percentage shall be adjusted such that after
giving effect to the corrected financial statements or Compliance Certificate,
as the case may be, the Applicable Percentage shall be reset to the Accurate
Applicable Percentage based upon the pricing grid set forth on Schedule I for
such period and (iii) the Borrower shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional commitment fee
owing as a result of such Accurate Applicable Percentage for such period. The
provisions of this definition shall not limit the rights of the Administrative
Agent and the Lenders with respect to Section 2.13(c) or Article VIII.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

3



--------------------------------------------------------------------------------

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Products to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.4 shall be deemed to include such
Bank Product Provider and in no event shall the approval of any such person in
its capacity as Bank Product Provider be required in connection with the release
or termination of any security interest or Lien of the Administrative Agent. The
Bank Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the applicable Bank Product Provider. No Bank Product
Amount may be established at any time that a Default or Event of Default exists.

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent ( 1/2%) per annum and (iii) the Adjusted LIBO Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

“Borrower” shall have the meaning assigned to such term in the opening paragraph
hereof.

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits are carried on in the
London interbank market.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral (or in
connection with the payoff of the Obligations in full, a backstop letter of
credit from a bank acceptable to the Issuing Bank) for such obligations in
Dollars with the Administrative Agent pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent (and “Cash
Collateralization” has a corresponding meaning).

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 35% or more of the outstanding shares of the voting stock of the Borrower, or
(iii) during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals that are Continuing Directors.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by the Parent Company of such Lender
or the Issuing Bank, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, however, for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted thirty (30) days after the date of this
Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

“Closing Date” shall mean August 4, 2010.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral Documents” shall mean, collectively, the Subsidiary Guaranty
Agreement, the Pledge Agreement and all other instruments and agreements now or
hereafter securing or perfecting the Liens securing the whole or any part of the
Obligations or any Guarantee thereof, and all agreements executed and delivered
by any Loan Party to the Administrative Agent and the Lenders in connection with
the foregoing.

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower substantially in the
form of, and containing the certifications set forth in, the certificate
attached hereto as Exhibit 5.1(c).

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, and without duplication, (A) Consolidated Interest Expense,
(B) income tax expense determined on a consolidated basis in accordance with
GAAP, (C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) the after-tax effect of any cash non-recurring or
unusual losses, charges or expenses of the Borrower and its Subsidiaries in an
amount not to exceed $10,000,000 in the aggregate during any twelve-month
period, (E) reasonable documented out-of-pocket transaction costs and expenses
paid in cash in connection with this Agreement, (F) reasonable documented
out-of-pocket transaction costs and expenses paid in cash in connection with the
incurrence of Indebtedness permitted under Section 7.1, Investments permitted
under Section 7.4, and dispositions permitted by Section 7.6 (in each case,
whether or not successful) in an amount not to exceed $5,000,000 in the
aggregate during such period, (G) without duplication of amounts added back in
item (H) below, reasonable documentable synergies and cost savings certified by
the Borrower to the Lenders as having been determined in good faith to be
reasonably anticipated to be realized in connection with acquisitions and
dispositions expressly permitted hereunder within 12 months following such
acquisitions and dispositions, and (H) all other non-cash items reducing
Consolidated Net Income (excluding any such non-cash item to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period),
determined on a consolidated basis in accordance with GAAP, in each case for
such period. For purposes of calculating compliance with the financial covenants
set forth in Article VI, to the extent any Loan Party shall have consummated a
Permitted Acquisition or other Acquisition approved in writing by the Required
Lenders, or any disposition of a Subsidiary or any assets, Consolidated EBITDA
shall be calculated on a Pro Forma Basis with respect to any Person or property
acquired or disposed of.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets and (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary.

“Consolidated Total Assets” shall mean, for the Borrower and its Subsidiaries
for any period, the total assets of the Borrower and its Subsidiaries that would
be reflected on the Borrower’s consolidated balance sheet as of such date
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.

“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, excluding (i) surety bonds, (ii) Indebtedness of the type described in
subsections (iii) (but including such obligations to the extent that the payment
and amount thereof have become known and certain), (vi) (but including the

 

6



--------------------------------------------------------------------------------

Letters of Credit), (vii) and (xi) of the definition thereto, (iii) Guaranties
of Indebtedness excluded pursuant to clauses (i), (ii) and (iv) of this
definition and (iv) obligations arising from the redemption rights in favor of
the member or members of First Rx with respect to its (or their) equity interest
in First Rx in an amount not to exceed $10,000,000.

“Continuing Director” shall mean, with respect to any period, any individuals
(A) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (C) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (A) and
(B) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, excluding any interested
directors who have abstained from such vote (excluding, in the case of both
clause (B) and clause (C), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, at any time, any Revolving Lender as to which
the Administrative Agent has notified the Borrower that (i) such Revolving
Lender has failed for three (3) or more Business Days to comply with its
obligations under this Agreement to make a Loan and/or to make a payment to the
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan (each a “funding obligation”), (ii) such Revolving
Lender has notified the Administrative Agent, or has stated publicly, that it
will not comply with any such funding obligation hereunder, or has defaulted on,
its obligation to fund generally under any other loan agreement, credit
agreement or other financing agreement, (iii) such Revolving Lender has, for
three (3) or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Revolving Lender. The Administrative Agent will promptly send to all parties
hereto a copy of any notice to the Borrower provided for in this definition.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Foreign Subsidiary.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

7



--------------------------------------------------------------------------------

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412 of the Code or Section 303 of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vi) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Loans shall be deemed to constitute

 

8



--------------------------------------------------------------------------------

eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Loan Parties hereunder or under any Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income, net profits or net worth by the United States of America, or by any
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located or in which it is engaged in business
(other than a business deemed to arise solely as a result of entering into, or
being a party to or enforcing or receiving any payments under, any of the Loan
Documents or engaging in any other transaction thereunder), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) and (c) in the case of a
Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender pursuant to any law in effect at the time such Foreign
Lender becomes a party to this Agreement (or where the Foreign Lender is a
partnership for U.S. federal income tax purposes, pursuant to any law in effect
on the date on which the affected partner(s) becomes a partner of the Foreign
Lender), (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, (iii) is imposed on amounts payable to such Foreign Lender
that would not have been imposed but for a failure by any Foreign Lender to
comply with any applicable certification, documentation, information or other
reporting requirements under Sections 1471 through 1474 of the Code or any
federal regulation promulgated or Revenue Ruling, Revenue Procedure, or Notice
issued by the U.S. Internal Revenue Service thereunder as a precondition to
relief or exemption from such withholding tax, or (iv) is attributable to the
failure of the Foreign Lender to comply with Section 2.20(e), or (d) interest
and penalties with respect to taxes referred to in subsections (a) - (c) hereof.

“Existing Credit Agreement” shall mean that certain Amended and Restated
Financing and Security Agreement, dated as of September 15, 2006, by and between
the Borrower, as successor-in-interest to Healthextras, Inc. and Wachovia Bank,
National Association, as amended.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Federal Health Care Program” shall have the meaning specified in Section 4.19.

“Fee Letter” shall mean that certain fee letter dated June 8, 2010 executed by
SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by the Borrower.

“First Rx” shall mean First Rx Specialty and Mail Services, LLC.

 

9



--------------------------------------------------------------------------------

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any quasi-governmental authority and any Medicare or
Medicaid contractors, carriers or intermediaries.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guarantor” shall mean each Subsidiary of the Borrower that executes and
delivers the Subsidiary Guaranty Agreement, any joinder thereto or any other
Guarantee of the Obligations in form and substance satisfactory to the
Administrative Agent for the benefit of the Secured Parties.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Health Care Laws” shall have the meaning specified in Section 4.19.

 

10



--------------------------------------------------------------------------------

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“HIPAA” shall have the meaning specified in Section 4.20.

“Increasing Lender” shall have the meaning specified in Section 2.23.

“Incremental Revolving Commitments” shall have the meaning specified in
Section 2.23.

“Incremental Revolving Loan” shall mean a Revolving Loan made by a Lender (other
than the Swingline Lender) to the Borrower under its Incremental Revolving
Commitment.

“Incremental Term Loans” shall have the meaning specified in Section 2.23.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business),
(iv) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations of such Person, (vi) all obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, excluding obligations with respect to extensions
of credit arising in the ordinary course of business, (vii) all Guarantees of
such Person of the type of Indebtedness described in clauses (i) through
(vi) above, (viii) all Indebtedness of a third party secured by any Lien on
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person, (x) Off-Balance Sheet Liabilities and (xi) all Hedging Obligations.
The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

11



--------------------------------------------------------------------------------

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 2010 relating to the Borrower and the transactions contemplated by
this Agreement and the other Loan Documents.

“Initial Yield” shall have the meaning specified in Section 2.23(e).

“Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date for which financial statements are required to
have been delivered under this Agreement to (ii) Consolidated Interest Expense
paid or payable in cash for the four consecutive Fiscal Quarters ending on or
immediately prior to such date for which financial statements are required to
have been delivered under this Agreement.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month;

(iv) each principal installment of the Term Loans shall have an Interest Period
ending on each installment payment date and the remaining principal balance (if
any) of the Term Loans shall have an Interest Period determined as set forth
above; and

(v) no Interest Period may extend beyond the Revolving Commitment Termination
Date, unless on the Revolving Commitment Termination Date the aggregate
outstanding principal amount of Term Loans is equal to or greater than the
aggregate principal amount of Eurodollar Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Term Loan Maturity
Date.

“Investments” shall have the meaning assigned to such term in Section 7.4.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.

“Joint Lead Arrangers” shall mean, collectively, SunTrust Robinson Humphrey,
Inc., Wells Fargo Securities, LLC and Banc of America Securities LLC.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $25,000,000.

 

12



--------------------------------------------------------------------------------

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.

“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank and its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction, and (y) the methodology to be used by
such parties in determining the obligations under such Hedging Transaction from
time to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.4 shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) (A) Consolidated
Total Funded Debt as of such date less (B) unencumbered cash on hand and
Permitted Investments of the Borrower and its Subsidiaries in excess of
$25,000,000 as of such date to (ii) Consolidated EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.

 

13



--------------------------------------------------------------------------------

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time), two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Administrative Agent as the rate of
interest at which Dollar deposits in the approximate amount of the Eurodollar
Loan comprising part of such borrowing would be offered by the Administrative
Agent to major banks in the London interbank Eurodollar market at their request
at or about 10:00 a.m. (New York, New York time) two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, any promissory notes issued hereunder and any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform their respective obligations under the
Loan Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $10,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations and the “principal amount” of any earnout or similar
obligations at any time shall be that portion of the earnout or similar
obligation that has become known and certain.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such

 

14



--------------------------------------------------------------------------------

Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“Non-Conforming Credit Extension” shall have the meaning set forth in
Section 2.23.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to any Loan Party whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, (b) all
Hedging Obligations owed by any Loan Party to any Lender-Related Hedge Provider,
and (c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person. For the avoidance of doubt, operating leases
entered into in the ordinary course of business do not constitute Off-Balance
Sheet Liabilities.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document;
provided for the avoidance of doubt there shall be excluded from “Other Taxes”
all Excluded Taxes.

 

15



--------------------------------------------------------------------------------

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Patriot Act” shall have the meaning set forth in Section 10.14.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permit” shall mean authorizations, approvals, licenses, permits, certificates
or exemptions issued by any Governmental Authority required for the operation of
the Borrower and its Affiliates.

“Permitted Acquisition” shall mean any Acquisition by a Loan Party that occurs
when the following conditions have been satisfied:

(i) before and after giving effect to such Acquisition, no Default or Event of
Default has occurred and is continuing or would result therefrom, and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects;

(ii) before and after giving effect to such Acquisition, the Borrower is in
compliance on a pro forma basis with each of the covenants set forth in Article
VI, measuring Consolidated Total Funded Debt for purposes of Section 6.1 as of
the date of such Acquisition and otherwise recomputing the covenants set forth
in Article VI as of the day of the most recently ended Fiscal Quarter (for which
financial statements are required to have been delivered pursuant to
Section 5.1(a) or (b)) as if such Acquisition had occurred, and any Indebtedness
incurred in connection therewith was incurred, as of the first day of each
relevant period for testing compliance, and the Borrower shall have delivered to
the Administrative Agent a pro forma Compliance Certificate signed by a
Responsible Officer certifying to the foregoing at least two (2) Business Days
prior to the date of the consummation of such Acquisition;

(iii) at least ten (10) days prior to the date of the consummation of such
Acquisition, the Borrower shall have delivered to the Administrative Agent
notice of such Acquisition, together with reasonably available historical
financial information and analysis with respect to the Person whose assets or
stock are or is being acquired;

(iv) either the board of directors (or equivalent thereof) or the shareholders
of the Person whose assets or stock are or is being acquired have approved the
Acquisition;

 

16



--------------------------------------------------------------------------------

(v) the Person or assets being acquired is in the same line of business as the
Borrower and its Subsidiaries, any business reasonably related thereto or
reasonable extension thereof;

(vi) the Borrower shall have executed and delivered, or caused its Subsidiaries
to execute and deliver, all guarantees, Collateral Documents and other related
documents required under Section 5.10; and

(vii) the Borrower has delivered to the Administrative Agent a certificate
executed by a Responsible Officer certifying that each of the conditions set
forth above has been satisfied.

“Permitted Encumbrances” shall mean:

(i) Liens imposed by law for Taxes, assessments or other charges imposed by a
Governmental Authority not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(vi) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

(vii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;

(viii) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business and
covering the assets so leased, and any financing statement filed in connection
with such lease;

 

17



--------------------------------------------------------------------------------

(ix) receipt of progress payments and advances from customers in the ordinary
course of business; and

(x) Liens on earnest money deposits made in connection with Investments
permitted hereunder;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” shall mean the Pledge Agreement, dated as of the date hereof
executed by certain of the Loan Parties in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Pledged Collateral” shall have the meaning assigned to such term in the Pledge
Agreement.

“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate

 

18



--------------------------------------------------------------------------------

of such Lender, (ii) that has (or its Parent Company or a financial institution
affiliate thereof has) notified the Administrative Agent, or has stated
publicly, that it will not comply with its funding obligations under any other
loan agreement or credit agreement or other similar/other financing agreement or
(iii) that has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

“Pro Forma Basis” shall mean, (i) with respect to any Person, business or
division acquired in a Permitted Acquisition or other Acquisition consented to
in accordance with this Agreement, the inclusion of the EBITDA (i.e. net income
before interest, taxes, depreciation and amortization) for such Person, business
or division as if such Permitted Acquisition or other Acquisition had been
consummated on the first day of the applicable period, based on historical
results accounted for in accordance with GAAP as Consolidated EBITDA, adjusted
by any credit received for acquisition related costs and savings to the extent
expressly permitted pursuant to SEC Article 11 of Form S-X and (ii) with respect
to any Person, property, business or asset sold, transferred, or otherwise
disposed of, the exclusion of EBITDA (i.e. net income before interest, taxes,
depreciation and amortization) for such Person, business or asset so sold or
disposed of, during such period as if such disposition had been consummated on
the first day of the applicable period in accordance with GAAP from Consolidated
EBITDA.

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (ii) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

19



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans of the Lenders; provided,
however, that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Revolving Commitments, Revolving Credit
Exposure and Term Loans shall be excluded for purposes of determining Required
Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or senior vice president of finance of the Borrower or such other representative
of the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer, treasurer or the senior vice
president of finance of the Borrower.

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Equity Interests, or any payment on account of, or setting
apart of assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, any shares of its
Equity Interests, any Indebtedness contractually subordinated in right of
payment to the Obligations or any Guarantee thereof or any options, warrants, or
other rights to purchase such Equity Interests or such Indebtedness, whether now
or hereafter outstanding.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such Schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.

“Revolving Commitment Termination Date” shall mean the earliest of (i) August 4,
2015, (ii) the date on which the Revolving Commitments are terminated pursuant
to Section 2.8 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Lender” shall mean each Lender with a Revolving Commitment or holding
Revolving Credit Exposure from time to time.

 

20



--------------------------------------------------------------------------------

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.ustreas.gov/offices/enforcement/ofac/sdn/, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

“Secured Parties” shall mean the Administrative Agent, the Lenders, the
Lender-Related Hedge Providers and the Bank Product Providers.

“Solvent” shall mean, with respect to any Person on a particular date, after
giving effect to the contribution rights of such Person contained in the
Subsidiary Guaranty Agreement, that on such date (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including subordinated and contingent liabilities, of such Person; (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts and liabilities, including subordinated and contingent liabilities as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
a business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that would reasonably be expected to become an actual or
matured liability.

“SSA” shall mean the Social Security Act of 1935, codified at Title 42, Chapter
7 of the United States Code.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (i) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Borrower. “Subsidiary
Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement, dated as of
the date hereof, made by certain Subsidiaries of the Borrower in favor of the
Administrative Agent for the benefit of the Lenders.

 

21



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $25,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Lender” shall mean each Lender with a Term Loan Commitment or holding a
Term Loan from time to time.

“Term Loan” shall mean a loan made by a Lender to the Borrower under its Term
Loan Commitment pursuant to Section 2.5 or Section 2.23.

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II.

“Term Loan Maturity Date” shall mean, with respect to the Term Loans, the
earlier of (i) August 4, 2015 or (ii) the date on which the principal amount of
all outstanding Term Loans have been declared or automatically have become due
and payable (whether by acceleration or otherwise).

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Up-Front Fees” shall have the meaning specified in Section 2.23(e).

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

22



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall have the meaning specified in
Section 2.23(e).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant or any changes to
the Applicable Margin as a result of such change (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VI for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification Section 825-10 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of any Loan Party or any Subsidiary of any
Loan Party at “fair value”, as defined therein.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

 

23



--------------------------------------------------------------------------------

ARTICLE II.

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1. General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank may
issue Letters of Credit in accordance with Section 2.22, (iii) the Swingline
Lender may make Swingline Loans in accordance with Section 2.4, (iv) each Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided, that in
no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed the Aggregate
Revolving Commitment Amount in effect from time to time; and (v) each Lender
severally agrees to make a Term Loan to the Borrower in a principal amount not
exceeding such Lender’s Term Loan Commitment on the Closing Date.

Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment or
(b) the aggregate Revolving Credit Exposure of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrower shall be entitled to borrow, repay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.

Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3 (a
“Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to 11:00
a.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $3,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed eight. Promptly following the receipt of a Notice of
Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4. Swingline Commitment.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
shall make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and
(ii) the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposure of all Lenders; provided, that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

 

24



--------------------------------------------------------------------------------

(b) The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than 1:00 p.m. on the requested date of such
Swingline Loan.

(c) The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.

(d) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e) Each Lender’s obligation to make a Base Rate Loan pursuant to Section 2.4(c)
or to purchase the participating interests pursuant to Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter; provided, however, that upon the
occurrence and during the continuance of a Default or an Event of Default, if
the Swingline Lender advances one or more Swingline Loans on any Business Day
after such Swingline Lender has received a written notice from a Lender that
such Default or Event of Default has occurred and is continuing and stating that
the Swingline Lender shall not make any more Swingline Loans, such Lender shall
not be obligated to reimburse the Swingline Lender for

 

25



--------------------------------------------------------------------------------

Swingline Loans made after the Business Day on which such notice was received
and shall otherwise be relieved of its obligations under Sections 2.4(c) and
2.4(d) with respect to Swingline Loans made after the Swingline Lender has
received such notice, in each case until such Default or Event of Default ceases
to continue or is waived in accordance with the terms hereof. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this
Section 2.4, until such amount has been purchased in full.

Section 2.5. Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make a Term Loan to the Borrower
on the Closing Date in a principal amount equal to the Term Loan Commitment of
such Lender. The Term Loans may be, from time to time, Base Rate Loans or
Eurodollar Loans or a combination thereof provided, that on the Closing Date,
all Term Loans shall be Base Rate Loans. The execution and delivery of this
Agreement by the Borrower and the satisfaction of all conditions precedent
pursuant to Section 3.1 shall be deemed to constitute the Borrower’s request to
borrow the Term Loans on the Closing Date.

Section 2.6. Funding of Borrowings.

(a) Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower’s option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing in which such
Lender is to participate that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance on
such assumption, may make available to the Borrower on such date a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

(c) All Revolving Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

26



--------------------------------------------------------------------------------

Section 2.7. Interest Elections.

(a) Each Borrowing (other than a Swingline Borrowing) initially shall be of the
Type specified in the applicable Notice of Borrowing. Thereafter, the Borrower
may elect to convert such Borrowing (other than a Swingline Borrowing) into a
different Type or to continue such Borrowing, all as provided in this
Section 2.7. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.7, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. one (1) Business Day
prior to the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of Conversion/
Continuation, then, unless such Borrowing is repaid as provided herein, the
Borrower shall be deemed to have elected to convert such Borrowing to a Base
Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists and the Required
Lenders have elected to suspend such rights.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8. Optional Reduction and Termination of Commitments.

(a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.5 (other than any Term
Loan Commitments with respect to the Incremental Term Loans made under
Section 2.23 which shall terminate in accordance with the terms thereof).

 

27



--------------------------------------------------------------------------------

(b) Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) except as set forth in clause (c) below, any partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this
Section 2.8 shall be in an amount of at least $5,000,000 and any larger multiple
of $1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment Amount to an amount less than the aggregate
outstanding Revolving Credit Exposure of all Lenders. Any such reduction in the
Aggregate Revolving Commitment Amount below the principal amount of the
Swingline Commitment and the LC Commitment shall result in a dollar-for-dollar
reduction in the Swingline Commitment and the LC Commitment.

(c) With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.21(e) will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.

Section 2.9. Repayment of Loans.

(a) The outstanding principal amount of all Revolving Loans and all Swingline
Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Revolving Commitment Termination Date.

(b) The Borrower unconditionally promises to pay to the Administrative Agent for
the ratable benefit of the Term Lenders the then unpaid principal amount of the
Term Loans made on the Closing Date in equal quarterly installments of
$1,875,000 on the last day of each calendar quarter, commencing on December 31,
2010; provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loans shall be due and payable on the Term Loan
Maturity Date.

Section 2.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment and Term Loans of each Lender, (ii) the
amount of each Loan made hereunder by each Lender, the Class and Type thereof
and the Interest Period applicable thereto, (iii) the date of each continuation
thereof pursuant to Section 2.7, (iv) the date of each conversion of all or a
portion thereof to another Type pursuant to Section 2.7, (v) the date and amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder in respect of such Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof.
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided, that
the failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.

(b) This Agreement evidences the obligation of the Borrower to repay the Loans
and is being executed as a “noteless” credit agreement. However, at the request
of any Lender (including the Swingline Lender) at any time, the Borrower agrees
that it will prepare, execute and deliver to such

 

28



--------------------------------------------------------------------------------

Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.11. Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. on the date of such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.19. Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2. Each prepayment of
a Borrowing shall be applied ratably to the Loans comprising such Borrowing, and
in the case of a prepayment of a Term Loan Borrowing, to principal installments
as directed by the Borrower. Notwithstanding the foregoing, any such notice may
be conditioned on the closing of any refinancing.

Section 2.12. Mandatory Prepayments. If at any time the aggregate Revolving
Credit Exposure of all Lenders exceeds the Aggregate Revolving Commitment
Amount, as reduced pursuant to Section 2.8 or otherwise, the Borrower shall
immediately repay Swingline Loans and Revolving Loans in an amount equal to such
excess, together with all accrued and unpaid interest on such excess amount and
any amounts due under Section 2.19. Each prepayment shall be applied first to
the Swingline Loans to the full extent thereof, second to the Base Rate Loans to
the full extent thereof, and finally to Eurodollar Loans to the full extent
thereof. If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize its
reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.

Section 2.13. Interest on Loans.

(a) The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate
plus the Applicable Margin in effect from time to time and (ii) each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan plus the Applicable Margin in effect from time to time.

(b) The Borrower shall pay interest on each Swingline Loan at the Base Rate plus
the Applicable Margin in effect from time to time.

 

29



--------------------------------------------------------------------------------

(c) Notwithstanding clauses (a) and (b) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, or after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 200 basis points above
the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.

(d) Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on September 30, 2010, and on the Revolving
Commitment Termination Date or the Term Loan Maturity Date, as the case may be.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months, on each day which
occurs every three months after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date or the Term Loan Maturity Date, as the
case may be. Interest on any Loan which is converted into a Loan of another Type
or which is repaid or prepaid shall be payable on the date of such conversion or
on the date of any such repayment or prepayment (on the amount repaid or
prepaid) thereof. All Default Interest shall be payable on demand.

(e) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.14. Fees.

(a) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent including, without limitation, the fees
set forth in the Fee Letter.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender.

(c) The Borrower agrees to pay (i) to the Administrative Agent, for the account
of each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) the Issuing Bank for its own
account a fronting fee, which shall accrue at the rate set forth in the Fee
Letter on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the Availability
Period (or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.13(c), the rate per annum used to calculate the letter of
credit fee set forth pursuant to clause (i) above shall automatically be
increased by 200 basis points.

 

30



--------------------------------------------------------------------------------

(d) The Borrower shall pay on the Closing Date to the Administrative Agent,
Joint Lead Arrangers and their affiliates all fees previously agreed upon in
writing with the Borrower that are due and payable on the Closing Date. The
Borrower shall pay on the Closing Date to the Lenders all upfront fees
previously agreed in writing.

(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the last day of each March, June, September and December,
commencing on September 30, 2010 and on the Revolving Commitment Termination
Date (and if later, the date the Loans and LC Exposure shall be repaid in their
entirety); provided further, that any such fees accruing after the Revolving
Commitment Termination Date shall be payable on demand.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
commitment fees accruing with respect to its Revolving Commitment during such
period pursuant to Section 2.14(b) or letter of credit fees accruing during such
period pursuant to Section 2.14(c) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees), provided that
(a) to the extent that a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Revolving Commitments and (b) to the
extent any portion of such LC Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Bank. The pro
rata payment provisions of Section 2.21 shall automatically be deemed adjusted
to reflect the provisions of this subsection (f).

Section 2.15. Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and all fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

Section 2.16. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,

 

31



--------------------------------------------------------------------------------

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist (which it shall do promptly), (i) the obligations of the Lenders to make
Eurodollar Revolving Loans or to continue or convert outstanding Loans as or
into Eurodollar Loans shall be suspended and (ii) all such affected Loans shall
be converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrower prepays such Loans in accordance
with this Agreement. Unless the Borrower notifies the Administrative Agent at
least one (1) Business Day before the date of any Eurodollar Borrowing for which
a Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.

Section 2.17. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, designate a
different Applicable Lending Office if such designation would avoid the need for
giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.18. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or on the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount except with respect to Taxes (which shall be governed by
Section 2.20)), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

32



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital (or on the capital of the Parent Company of such Lender
or Issuing Bank) as a consequence of its obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender, the
Issuing Bank or the Parent Company of such Lender or Issuing Bank could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of the Parent Company of such Lender
or Issuing Bank with respect to capital adequacy) then, from time to time,
within five (5) Business Days after receipt by the Borrower of written demand by
such Lender (with a copy thereof to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender,
the Issuing Bank or the Parent Company of such Lender or the Issuing Bank for
any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
paragraph (a) or (b) of this Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within five (5) Business Days after
receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.18 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided, that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
under this Section 2.18 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or the Issuing Bank notifies the
Borrower of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor.

Section 2.19. Funding Indemnity. Other than as a result of application of
Section 2.16, in the event of (a) the payment of any principal of a Eurodollar
Loan other than on the last day of the Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion or
continuation of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow, prepay,
convert or continue any Eurodollar Loan on the date specified in any applicable
notice (regardless of whether such notice is withdrawn or revoked), then, in any
such event, the Borrower shall compensate each Lender, within five (5) Business
Days after written demand from such Lender, for any loss, cost or expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section 2.19 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.

 

33



--------------------------------------------------------------------------------

Section 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes; provided, however, that if a Loan Party shall
be required by applicable law to deduct or withhold any Taxes from such
payments, then (i) the applicable Loan Party shall withhold or make such
deductions as are required, (ii) the applicable Loan Party shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) to the extent that such withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.20) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, other than any
amounts arising as a result of such other party’s gross negligence or willful
misconduct. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax

 

34



--------------------------------------------------------------------------------

under Code Section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender
is not a bank for purposes of Code Section 881(c)(3)(A), or the obligation of
the Borrower hereunder is not, with respect to such Foreign Lender, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that section; (2) the Foreign Lender is not a 10% shareholder of
the Borrower within the meaning of Code Section 871(h)(3) or 881(c)(3)(B); and
(3) the Foreign Lender is not a controlled foreign corporation that is related
to the Borrower within the meaning of Code Section 881(c)(3)(C); or (iv) such
other Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). Each
Lender or Issuing Bank that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date it becomes a party to this Agreement
executed originals of IRS Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender or Issuing Bank is
subject to backup withholding or information reporting requirements. In
addition, each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender. Each such Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.20,
it shall promptly pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.20 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to any Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, or such Lender, in the event the Administrative Agent or such Lender is
required to repay such amount to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person. Notwithstanding
anything to the contrary, in no event will any Lender be required to pay any
amount to any Loan Party the payment of which would place such Lender in a less
favorable net after-Tax position than such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.

(g) For purposes of this Section 2.20 (including any definition utilized
therein), (i) any payment made by the Administrative Agent to a Lender shall be
deemed to be a payment made by the Borrower to such Lender and (ii) the term
“Lender” shall include the Issuing Bank and Swingline Lender.

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or

 

35



--------------------------------------------------------------------------------

deduction of taxes. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.18,
2.19 and 2.20 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, then subject to the
provisions of Section 8.2, such funds shall be applied: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders and all
fees and reimbursable expenses of the Issuing Bank then due and payable pursuant
to any of the Loan Documents, pro rata to the Lenders and the Issuing Bank based
on their respective pro rata shares of such fees and expenses; third, to
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; and fourth, to
the payment of principal of the Loans and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Term Loans and accrued interest and
fees thereon than the proportion received by any other Lender with respect to
its Revolving Credit Exposure, Term Loans and accrued interest and fees thereon,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Credit Exposure and Term Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit
Exposure and Term Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
and Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the

 

36



--------------------------------------------------------------------------------

amount or amounts due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) Notwithstanding anything herein to the contrary, any amount paid by the
Borrower for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, reimbursement of LC Disbursements,
indemnity payments or other amounts) may (at the election of the Administrative
Agent or the Borrower) be retained by the Administrative Agent in a segregated
non-interest bearing account until the Revolving Commitment Termination Date at
which time the funds in such account will be applied by the Administrative
Agent, to the fullest extent permitted by law, in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank and the Swingline
Lender under this Agreement, third to the payment of interest due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Lenders hereunder that
are not Defaulting Lenders, ratably among them in accordance with the amounts of
such fees then due and payable to them, fifth to pay principal and unreimbursed
LC Disbursements then due and payable to the Lenders hereunder that are not
Defaulting Lenders, ratably in accordance with the amounts thereof then due and
payable to them, sixth to the ratable payment of other amounts then due and
payable to the Lenders hereunder that are not Defaulting Lenders, and seventh to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.

Section 2.22. Letters of Credit.

(a) During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to Section 2.22(d), shall issue, at the
request of the Borrower, Letters of Credit for the account of the Borrower on
the terms and conditions hereinafter set forth; provided, that (i) each Letter
of Credit shall expire on the earlier of (A) the date one year after the date of
issuance of such Letter of Credit (or in the case of any renewal or extension
thereof, one year after such renewal or extension) and (B) the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date; and
(ii) the Borrower may not request any Letter of Credit, if, after giving effect
to such issuance (A) the aggregate LC Exposure would exceed the LC Commitment or
(B) the aggregate Revolving Credit Exposure of all Lenders would exceed the
Aggregate Revolving Commitment Amount. Each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

(b) To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any

 

37



--------------------------------------------------------------------------------

amendment which increases the amount of such Letter of Credit) will be subject
to the further conditions that such Letter of Credit shall be in such form and
contain such terms as the Issuing Bank shall approve and that the Borrower shall
have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as the Issuing Bank shall
reasonably require; provided, that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control.

(c) At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit directing the Issuing Bank not to issue the Letter of
Credit because such issuance is not then permitted hereunder because of the
limitations set forth in Section 2.22(a) or that one or more conditions
specified in Article III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

(d) The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with Section 2.6. The proceeds
of such Borrowing shall be applied directly by the Administrative Agent to
reimburse the Issuing Bank for such LC Disbursement.

(e) If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance,

 

38



--------------------------------------------------------------------------------

happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided, that if such payment
is required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

(f) To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to paragraphs (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided, that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.13(a)(ii).

(g) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (g) or
(h) of Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit as a result of
the occurrence of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

(h) Upon the request of any Lender, but no more frequently than quarterly, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

 

39



--------------------------------------------------------------------------------

(i) The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii) The existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii) Any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(iv) Payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document to the Issuing Bank that does not comply with the
terms of such Letter of Credit;

(v) Any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.22,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(vi) The existence of a Default or an Event of Default. Neither the
Administrative Agent, the Issuing Bank, the Lenders nor any Related Party of any
of the foregoing shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

40



--------------------------------------------------------------------------------

(j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower when
a Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

(k) If any Lender becomes, and during the period it remains, a Defaulting Lender
or a Potential Defaulting Lender, the Issuing Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Administrative Agent, Notices of Borrowing
pursuant to this Section 2.22 in such amounts and in such times as may be
required to (i) reimburse an outstanding LC Disbursement, and/or (ii) to the
extent the LC Exposure of such Defaulting Lender is not reallocated pursuant to
Section 2.26, Cash Collateralize the obligations of the Borrower in respect of
outstanding Letters of Credit in an amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit.

Section 2.23. Increase of Commitments.

(a) The Borrower may increase, at Borrower’s request, the then effective
aggregate principal amount of the Revolving Commitments and/or Term Loan
Commitments; provided that (1) the aggregate principal amount of the increases
in the Revolving Commitments and/or Term Loan Commitments pursuant to this
Section 2.23 shall not exceed $100,000,000; (2) the Borrower shall execute and
deliver such documents and instruments and take such other actions as may be
reasonably required by Administrative Agent in connection with such increases
and at the time of any such proposed increase; (3) no Default or Event of
Default shall have occurred and be continuing or would occur after giving effect
to such increase, all representations and warranties of each Loan Party set
forth in the Loan Documents, all Notices of Borrowing, all Notices of
Conversion/Continuation and all Compliance Certificates shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) and since December 31, 2009, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect; (4) (i) any incremental Term Loans made under this Section 2.23
(“Incremental Term Loans”) shall have a maturity date no earlier than the Term
Loan Maturity Date, and shall have a Weighted Average Life to Maturity no
shorter than the Term Loans referenced under Section 2.5, and (ii) the
incremental Revolving Commitments provided under this Section 2.23 (“Incremental
Revolving Commitments”) shall have an expiration date no earlier than the
Revolving Commitment Termination Date; (5) Borrower and its Subsidiaries shall
be in pro forma compliance with each of the financial covenants specified in
Article VI, measuring Consolidated Total Funded Debt for purposes of Section 6.1
as of the date of such increase is effective giving effect to any Incremental
Term Loans and/or loans under the Incremental Revolving Commitments to be funded
on such date, and otherwise recomputing the covenants set forth in Article VI as
of the most recently ended Fiscal Quarter for which financial statements have
been delivered, calculated as if such Incremental Term Loans had been made as of
the first day of the relevant period for testing compliance; (6) if the Initial
Yield applicable to the Incremental Term Loans or Incremental Revolving
Commitments exceeds by more than 50 basis points the sum of the Applicable
Margin then in effect for Eurodollar Term Loans or Eurodollar Revolving Loans,
as the case may be, plus one fourth of the Up-Front Fees paid in respect of the
existing Term Loans and the existing Revolving Commitments (“Existing Yield”),
then the Applicable Margin of the existing Term Loans or existing Revolving
Loans,

 

41



--------------------------------------------------------------------------------

as applicable, shall increase by an amount equal to the difference between
Initial Yield and the Existing Yield; (7) any collateral securing such
Incremental Revolving Commitments and/or Incremental Term Loans shall also
secure all other Obligations on a pari passu basis; and (8) all other terms and
conditions with respect to the Incremental Revolving Commitments and/or
Incremental Term Loans shall be reasonably satisfactory to Administrative Agent.
The Borrower may also, but is not required to, specify any fees offered to those
Lenders (the “Increasing Lenders”) which agree to increase the principal amount
of their Revolving Commitments and/or Term Loan Commitments, which fees may be
variable based upon the amount by which any such Lender is willing to increase
the principal amount of its Revolving Commitment and/or Term Loan Commitment, as
applicable. No Lender shall have any obligation, express or implied, to offer to
increase the aggregate principal amount of its Revolving Commitment and/or Term
Loan Commitment. Only the consent of each Increasing Lender shall be required
for an increase in the aggregate principal amount of the Revolving Commitments
and/or Term Loan Commitments, as applicable, pursuant to this Section 2.23. No
Lender which declines to increase the principal amount of its Revolving
Commitment and/or Term Loan Commitment may be replaced in respect to its
existing Revolving Commitment and/or Term Loan Commitment, as applicable, as a
result thereof without such Lender’s consent.

(b) Each Increasing Lender shall as soon as practicable specify the amount of
the proposed increase that it is willing to assume. The Borrower may accept some
or all of the offered amounts or designate new lenders that are acceptable to
Administrative Agent (such approval not to be unreasonably withheld) as
additional Lenders hereunder in accordance with this Section 2.23 (each such new
lender being a “Additional Lender”), which Additional Lenders may assume all or
a portion of the Incremental Revolving Commitments and/or the Incremental Term
Loans. The Borrower and Administrative Agent shall have discretion jointly to
adjust the allocation of the Incremental Revolving Commitments and/or
Incremental Term Loans among Increasing Lenders and Additional Lenders.

(c) Subject to subsections (a) and (b) of this Section 2.23, any increase
requested by the Borrower shall be effective upon delivery to Administrative
Agent of each of the following documents: (i) an originally executed copy of any
instrument of joinder signed by a duly authorized officer of each Additional
Lender, in form and substance reasonably acceptable to Administrative Agent;
(ii) a notice to the Increasing Lenders and Additional Lenders, in form and
substance reasonably acceptable to Administrative Agent, signed by a Responsible
Officer of the Borrower; (iii) a certificate of the Borrower signed by a
Responsible Officer, in form and substance reasonably acceptable to
Administrative Agent, certifying that each of the conditions in subsection
(a) of this Section 2.23 has been satisfied; (iv) to the extent requested by any
Additional Lender or Increasing Lender, executed promissory notes evidencing the
Incremental Revolving Commitments and the Incremental Term Loan issued by the
Borrower in accordance with Section 2.10; and (v) any other certificates or
documents that Administrative Agent shall reasonably request, in form and
substance reasonably satisfactory to Administrative Agent. Any such increase
shall be in a principal amount equal to the sum of the principal amount of the
Incremental Revolving Commitments and Incremental Term Loans that the Increasing
Lenders and Additional Lenders are willing to assume, as applicable, as adjusted
by the Borrower and Administrative Agent pursuant to this Section 2.23. Upon
effectiveness of any such increase, the Commitments and Pro Rata Share of each
Lender will be adjusted to give effect to the Incremental Revolving Commitments
and/or Incremental Term Loans, as applicable.

(d) If any Incremental Term Loans or Incremental Revolving Commitments are to
have terms that are different from the Term Loans or Revolving Commitments, as
applicable, outstanding immediately prior to such incurrence (any such
Incremental Term Loans or Incremental Revolving Commitments, “Non-Conforming
Credit Extensions”), all such terms shall be as set forth in a separate
assumption agreement among the Borrower, the Lenders providing such Incremental
Term Loans and Incremental Revolving Commitments and Administrative Agent, the
execution and delivery of which

 

42



--------------------------------------------------------------------------------

agreement shall be a condition to the effectiveness of the Non-Conforming Credit
Extensions. The scheduled principal payments on the Incremental Term Loans to be
made pursuant to Section 2.9 shall be ratably increased after the making of any
Incremental Term Loans (other than Term Loans that are Non-Conforming Credit
Extensions) under this Section 2.23 by the aggregate principal amount of such
Incremental Term Loans. After the incurrence of any Non-Conforming Credit
Extensions that are Term Loans, all optional prepayments of Term Loans shall be
allocated ratably between the then-outstanding Term Loans and such
Non-Conforming Credit Extensions. If the Borrower incurs Incremental Revolving
Commitments under this Section 2.23 regardless of whether such Incremental
Revolving Commitments are Non-Conforming Credit Extensions, the Borrower shall,
after such time, repay and incur Revolving Loans ratably as between the
Incremental Revolving Commitments and the Revolving Commitments outstanding
immediately prior to such incurrence. Notwithstanding anything to the contrary
in Section 10.2, the Administrative Agent is expressly permitted to amend the
Loan Documents to the extent necessary to give effect to any increase pursuant
to this Section 2.23 and mechanical changes necessary or advisable in connection
therewith (including amendments to implement the requirements in the preceding
two sentences, amendments to ensure pro rata allocations of Eurodollar Loans and
Base Rate Loans between Loans incurred pursuant to this Section 2.23 and Loans
outstanding immediately prior to any such incurrence and amendments to implement
ratable participation in Letters of Credit between the Non-Conforming Credit
Extensions consisting of Incremental Revolving Commitments and the Revolving
Commitments outstanding immediately prior to any such incurrence).

(e) For purposes of this Section 2.23, the following terms shall have the
meanings specified below:

(i) “Initial Yield” shall mean with respect to Incremental Term Loans or
Incremental Revolving Commitments, the amount (as determined by the
Administrative Agent) equal to the sum of (a) the margin above the Eurodollar
Rate on such Incremental Term Loans or the Incremental Revolving Loans, as
applicable (including as margin the effect of any “LIBOR floor” applicable on
the date of the calculation), and (b) the amount of any Up-Front Fees on such
Incremental Term Loans or Incremental Revolving Commitments, as applicable
(including any fee or discount received by Lenders in connection with the
initial extension thereof), divided by the lesser of (x) the Weighted Average
Life to Maturity of such Incremental Term Loans or Incremental Revolving
Commitments, as applicable, and (y) four.

(ii) “Up-Front Fees” shall mean the amount of any fees or discounts received by
Lenders in connection with the making of loans or extensions of credit,
expressed as a percentage of such loan or extension of credit. For the avoidance
of doubt, Up-Front Fees shall not include any arrangement fee paid to any Joint
Lead Arranger.

(iii) “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (i) the sum
of the products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

Section 2.24. Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the

 

43



--------------------------------------------------------------------------------

sole judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable under Section 2.18 or Section 2.20, as the case may
be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all costs and expenses incurred by any Lender in
connection with such designation or assignment.

Section 2.25. Replacement of Lenders. If any Lender requests compensation under
Section 2.18, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.20, or if any Lender is a Defaulting Lender, or if any Lender has not
consented to any amendment, waiver or consent requiring the consent of each
Lender or each affected Lender that has been approved by the Required Lenders ,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b) all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.18 or payments required to
be made pursuant to Section 2.20, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Section 2.26. Reallocation and Cash Collateralization of Defaulting Lender
Commitment.

(a) If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender or Potential Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:

(1) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Revolving Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments (calculated as if the Defaulting Lender’s
Revolving Commitment was reduced to zero and each Non-Defaulting Lender’s
Revolving Commitment had been increased proportionately); provided that (a) the
sum of each Non-Defaulting Lender’s total Revolving Credit Exposure may not in
any event exceed the Revolving Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (b) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender; and

(2) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be reallocated
pursuant to clause (1) for any reason, or with respect to the LC Exposure and
Swingline

 

44



--------------------------------------------------------------------------------

Exposure of any Potential Defaulting Lender, the Borrower will, not later than
two (2) Business Days after demand by the Administrative Agent (at the direction
of the Issuing Bank and/or the Swingline Lender), (a) Cash Collateralize the
obligations of the Borrower to the Issuing Bank or Swingline Lender in respect
of such LC Exposure or Swingline Exposure, as the case may be, in an amount at
least equal to the aggregate amount of the unreallocated portion of the LC
Exposure and Swingline Exposure of such Defaulting Lender or the LC Exposure and
Swingline Exposure of such Potential Defaulting Lender, or (b) in the case of
such Swingline Exposure, prepay and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, the Issuing Bank and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender.

(b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender or Potential Defaulting Lender has ceased
to be a Potential Defaulting Lender and such Lender has fulfilled all of its
funding obligations hereunder, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, the LC Exposure and the Swingline
Exposure of the other Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment, and such Lender will purchase at par such portion of
outstanding Revolving Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender, as the case
may be, and will be a Non-Defaulting Lender (and such Revolving Credit Exposure
of each Lender will automatically be adjusted on a prospective basis to reflect
the foregoing). If any cash collateral has been posted with respect to the LC
Exposure or Swingline Exposure of such Defaulting Lender or Potential Defaulting
Lender, the Administrative Agent will promptly return such cash collateral to
the Borrower; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

ARTICLE III.

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).

(a) The Administrative Agent and the Joint Lead Arrangers shall have received
payment of all fees, reasonable documented, out-of-pocket expenses and other
amounts due and payable by the Borrower on or prior to the Closing Date,
including without limitation reimbursement or payment of all reasonable
documented, out-of-pocket expenses of the Administrative Agent, the Joint Lead
Arrangers and their Affiliates (including reasonable documented, out-of-pocket
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under the Fee Letter.

 

45



--------------------------------------------------------------------------------

(b) The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance reasonably satisfactory to the Administrative
Agent:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto
or written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

(ii) the Subsidiary Guaranty Agreement duly executed by each Domestic Subsidiary
(other than First Rx or any of its wholly-owned Subsidiaries);

(iii) the Pledge Agreement duly executed by each Loan Party together with
(A) UCC financing statements and other applicable documents under the laws of
the jurisdictions with respect to the perfection of the Liens granted under
Pledge Agreement, as requested by the Administrative Agent in order to perfect
such Liens, duly authorized by the Loan Parties, (B) copies of favorable UCC,
tax, judgment and fixture lien search reports in all necessary or appropriate
jurisdictions and under all legal and trade names of the Loan Parties requested
by the Administrative Agent, indicating that there are no prior Liens on any of
the assets of the Loan Parties other than Liens expressly permitted by
Section 7.2 and Liens to be released on the Closing Date, (C) a Perfection
Certificate duly completed and executed by the Borrower, (D) original
certificates (to the extent certificated) evidencing all issued and outstanding
shares of Equity Interests of all Domestic Subsidiaries owned directly by any
Loan Party (other than the Equity Interests of First Rx, any Equity Interests
owned by First Rx or any Equity Interests owned by any Subsidiary of First Rx)
and 65% of the voting Equity Interests and 100% of the non-voting Equity
Interests of all Foreign Subsidiaries owned directly by any Loan Party, and
(E) stock or membership interest powers or other appropriate instruments of
transfer executed in blank;

(iv) copies of duly executed payoff letters, in form and substance reasonably
satisfactory to Administrative Agent, executed by Wachovia Bank, National
Association, as the lender under the Existing Credit Agreement, together with
(a) UCC-3 or other appropriate termination statements, in form and substance
satisfactory to Administrative Agent, releasing all Liens (other than Liens
expressly permitted hereunder) upon any of the personal property of the Borrower
and its Subsidiaries, (b) cancellations and releases, in form and substance
satisfactory to the Administrative Agent, releasing all Liens (other than Liens
expressly permitted hereunder) upon any of the real property of the Borrower and
its Subsidiaries, and (c) any other releases, terminations or other documents
reasonably required by the Administrative Agent;

(v) a certificate of the Secretary or Assistant Secretary of each Loan Party in
the form of Exhibit 3.1(b)(v), attaching and certifying copies of its bylaws and
of the resolutions of its board of directors, or partnership agreement or
limited liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents and
any Notice of Borrowing to which it is a party;

(vi) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation (except as may be permitted to be delivered after the Closing Date
pursuant to Section 5.12);

 

46



--------------------------------------------------------------------------------

(vii) a written opinion of Latham & Watkins LLP, counsel to the Loan Parties,
and such local counsel as the Administrative Agent shall reasonably request,
addressed to the Administrative Agent, the Issuing Bank and each of the Lenders,
and covering such matters relating to the Loan Parties, the Loan Documents and
the transactions contemplated therein as the Administrative Agent or the
Required Lenders shall reasonably request;

(viii) a certificate in the form of Exhibit 3.1(b)(viii), dated the Closing Date
and signed by a Responsible Officer, certifying that after giving effect to the
funding of the Term Loan and any initial Revolving Loans, (x) no Default or
Event of Default exists, (y) all representations and warranties of each Loan
Party set forth in the Loan Documents and any Notice of Borrowing are true and
correct and (z) since December 31, 2009, there shall have been no change which
has had or could reasonably be expected to have a Material Adverse Effect;

(ix) reserved;

(x) a duly executed funds disbursement agreement, together with a report setting
forth the sources and uses of the proceeds hereof;

(xi) certified copies of any consents, approvals, authorizations, registrations
and filings and orders required to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of any Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired or been
terminated, and no investigation or inquiry by any governmental authority
regarding the Commitments or any transaction being financed with the proceeds
thereof shall be ongoing;

(xii) copies of financial projections (including balance sheet, cash flow and
income statements) of the Borrower and its Subsidiaries on a quarterly basis for
fiscal year 2010 and annually thereafter through 2015 and such other reasonable
financial information as the Administrative Agent or Co-Syndication Agents may
request; and

(xiii) a certificate, dated the Closing Date and signed by the chief financial
officer of each Loan Party, confirming that each Loan Party is Solvent before
and after giving effect to the funding of the Term Loan and the initial
Revolving Loans and the consummation of the transactions contemplated to occur
on the Closing Date.

Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

47



--------------------------------------------------------------------------------

Section 3.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit is subject to the satisfaction of the following
conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents, the applicable Notice of Borrowing and all Compliance
Certificates shall be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, in each case before and after giving effect thereto; and

(c) immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, the
Borrower is in pro forma compliance with Section 6.1 as of the most recently
ended Fiscal Quarter for which financial statements have been delivered but
measuring Consolidated Total Funded Debt as of the date of such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

In addition to the other conditions precedent herein set forth, if any Revolving
Lender is a Defaulting Lender or a Potential Defaulting Lender at the time of
and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, set
forth in this Section 3.2, the Issuing Bank will not be required to issue, amend
or increase any Letter of Credit and the Swingline Lender will not be required
to make any Swingline Loans, unless they are satisfied that 100% of the related
LC Exposure and Swingline Exposure is fully covered or eliminated by any
combination satisfactory to the Issuing Bank or the Swingline Lender, as the
case may be, of the following:

(i) in the case of a Defaulting Lender, the LC Exposure and Swingline Exposure
of such Defaulting Lender is reallocated, as to outstanding and future Letters
of Credit, to the Non-Defaulting Lenders as provided in Section 2.26(a)(1); and

(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.26(a)(2), the Borrower Cash
Collateralizes its reimbursement obligations in respect of such Letter of Credit
or Swingline Loan in an amount at least equal to the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Letter of Credit or Swingline
Loan, or the Borrower makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender, as the case may
be, in their sole discretion to protect them against the risk of non-payment by
such Defaulting Lender or Potential Defaulting Lender;

provided, however, that (a) the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Revolving Commitment
of such Non-Defaulting Lender, and (b) neither any such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender to be a Non-Defaulting Lender.

 

48



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.

Section 3.3. Delivery of Documents. All of the Loan Documents, all Notices of
Borrowing and all Compliance Certificates, certificates, legal opinions and
other documents and papers referred to in this Article III, unless otherwise
specified, shall be delivered to the Administrative Agent for the account of
each of the Lenders and in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance reasonably satisfactory in all
respects to the Administrative Agent.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Section 4.1. Existence; Power. The Borrower and each of its Subsidiaries (i) is
duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement, Permit or other instrument binding on the Borrower or any of its
Subsidiaries or any of its assets or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents.

Section 4.4. Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2007, December 31, 2008 and December 31, 2009 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended audited by PricewaterhouseCoopers LLP and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2010, and the related unaudited consolidated statements of income and
cash flows for the

 

49



--------------------------------------------------------------------------------

Fiscal Quarter and year-to-date period then ending, certified by a Responsible
Officer. Such financial statements fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2009, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, singly
or in the aggregate, a Material Adverse Effect.

Section 4.5. Litigation and Environmental Matters.

(a) No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner
challenges the validity or enforceability of this Agreement or any other Loan
Document.

(b) Except for the matters set forth on Schedule 4.5 and except as would not
reasonably be expected to cause a Material Adverse Effect, neither the Borrower
nor any of its Subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except, in
each case, where non-compliance, either individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) otherwise subject to any
other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP or where the nonpayment of which would
not reasonably be expected to result in a Material Adverse Effect.

Section 4.9. Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U in any manner that that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.” Margin stock
does not constitute more than 10% of the value of the consolidated assets of the
Borrower and its Subsidiaries.

 

50



--------------------------------------------------------------------------------

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to have a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.

Section 4.11. Ownership of Property.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property necessary to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in a manner not
prohibited by this Agreement), in each case free and clear of Liens prohibited
by this Agreement. All leases that individually or in the aggregate are material
to the business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property applicable to its business, and the
use thereof by the Borrower and its Subsidiaries does not infringe on the rights
of any other Person, in each case except as would not reasonably be expected to
cause a Material Adverse Effect.

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or any applicable Subsidiary
operates.

Section 4.12. Disclosure. Neither the Information Memorandum nor any of the
reports (including without limitation all reports that the Borrower is required
to file with the Securities and Exchange Commission), financial statements,
certificates or other factual information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. There are no liabilities or
obligations of the Borrower or any of its Subsidiaries, whether direct or
indirect, absolute or contingent, or matured or unmatured, other than (i) as
disclosed in the most recent public filings of the Borrower or (ii) those that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

Section 4.13. Labor Relations. Except as would not reasonably be expected to
cause a Material Adverse Effect, there are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Guarantor, in each case as of the Closing Date.

Section 4.15. Solvency. After giving effect to the execution and delivery of the
Loan Documents, the making of the Loans under this Agreement, each Loan Party is
Solvent.

Section 4.16. Collateral Documents. The Pledge Agreement is effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Pledged
Collateral and (ii) when UCC financing statements in appropriate form are filed
in the applicable filing office of the state of incorporation or organization of
each holder of the Pledged Shares (as defined in the Pledge Agreement) and
Pledged Membership Interests (as defined in the Pledge Agreement), the Pledge
Agreement shall constitute a fully perfected Lien (to the extent that such Lien
may be perfected by the filing of a UCC financing statement) on, and security
interest in, all right, title and interest of the grantors thereunder in such
Pledged Collateral, in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 7.2.
When the certificates evidencing all Equity Interests pledged pursuant to the
Pledge Agreement are delivered to the Administrative Agent, together with
appropriate stock powers or other similar instruments of transfer duly executed
in blank, the Liens in such Equity Interests shall be fully perfected first
priority security interests, perfected by “control” as defined in the UCC.

Section 4.17. OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Guarantor (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. No part of the proceeds of any Loans hereunder
will be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.18. Patriot Act. Neither any Loan Party nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended or any enabling legislation or executive order relating
thereto. Neither any Loan Party nor any or its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

 

52



--------------------------------------------------------------------------------

Section 4.19. Healthcare Matters.

(a) None of the Loan Parties, their Subsidiaries or their other Affiliates, nor,
to the best of his or her knowledge, any officer, director, managing employee or
agent (as those terms are defined in 42 C.F.R. § 1001.1001) thereof, is a party
to, or bound by, any order, individual integrity agreement, corporate integrity
agreement or other formal or informal agreement with any Governmental Authority
concerning compliance with Health Care Laws.

(b) None of the Loan Parties, their Subsidiaries or their Affiliates, nor any
officer, director, managing employee or agent acting on behalf of any Loan
Party, Subsidiary or other Affiliate (as those terms are defined in 42 C.F.R. §
1001.1001) thereof: (i) has been charged with or convicted of any criminal
offense relating to the delivery of an item or service under Medicare, Medicaid,
TRICARE or any other healthcare program financed in whole or in part by a
Governmental Authority (a “Federal Health Care Program”); (ii) has been
debarred, excluded or suspended from participation in any Federal Health Care
Program; (iii) has had a civil monetary penalty assessed against it, him or her
under Section 1128A of the SSA; (iv) is currently listed on the General Services
Administration published list of parties excluded from federal procurement
programs and non-procurement programs; or (v) to the knowledge of the Loan
Parties, is the target or subject of any current or potential investigation
relating to any Federal Health Care Program-related offense.

(c) None of the Loan Parties, their Subsidiaries or their Affiliates, nor any
officer, director, managing employee or agent acting on behalf of any Loan
Party, Subsidiary or other Affiliate (as those terms are defined in 42 C.F.R. §
1001.1001): (i) has engaged in any activity that is in violation of the federal
Medicare or federal or state Medicaid statutes, Sections 1128, 1128A, 1128B,
1128C or 1877 of the SSA (42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b and
1320a-7c), the federal TRICARE statute (10 U.S.C. § 1071 et seq.), the civil
False Claims Act of 1863 (31 U.S.C. § 3729 et seq.), criminal false claims
statutes (e.g., 18 U.S.C. §§ 287 and 1001), the Program Fraud Civil Remedies Act
of 1986 (31 U.S.C. § 3801 et seq.), the anti-fraud and related provisions of the
Health Insurance Portability and Accountability Act of 1996 (e.g., 18 U.S.C. §§
1035 and 1347), or related regulations or other similar federal or state laws
and regulations (collectively, “Health Care Laws”).

(d) To the knowledge of the Loan Parties, no person has filed or has threatened
to file against any of the Loan Parties, their Subsidiaries or their Affiliates
an action under any federal or state whistleblower statute, including without
limitation, under the False Claims Act of 1863 (31 U.S.C. § 3729 et seq.).

(e) Except as set forth on Schedule 4.20, all material reports, documents,
claims, notices or approvals required to be filed, obtained, maintained or
furnished pursuant to any Health Care Law to any Governmental Authority have
been so filed, obtained, maintained or furnished, and all such material reports,
documents, claims and notices were complete and correct in all material respects
on the date filed (or were corrected in or supplemented by a subsequent filing).

(f) No Loan Party has made an untrue statement of a material fact or fraudulent
statement to any Governmental Authority, failed to disclose a material fact
required to any Governmental Authority, or committed an act, made a statement or
failed to make a statement that, at the time such disclosure was made, would
reasonably be expected to constitute a violation of any Health Care Law. No Loan
Party, nor, to the best of his or her knowledge, any officer, affiliate,
employee or agent of any Loan Party, has made any untrue statement of fact
regarding material claims incurred but not reported.

 

53



--------------------------------------------------------------------------------

(g) All billing practices by the Loan Parties and their Subsidiaries to all
third-party payors, including, but not limited to, the federal Medicare program,
state Medicaid programs, private insurance companies and self insured employers
or entities, have been in compliance, in all material respects, with the Health
Care Laws.

(h) Each Loan Party and each of the Subsidiaries has obtained and maintains all
Permits required for the operation of the business. Each such Permit is in full
force and effect.

Section 4.20. HIPAA. Each of the Loan Parties and their Subsidiaries are in
compliance with the Health Insurance Portability and Accountability Act of 1996,
P. L. 104-191, and the privacy, security and transactions regulations
promulgated thereto, as the same may be amended, modified or supplemented from
time to time, and any successor statute thereto, and any and all rules or
regulations promulgated from time to time thereunder (“HIPAA”), and has
implemented adequate policies, procedures and training designed to assure
continued compliance and to detect non-compliance.

ARTICLE V.

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation, other than contingent indemnification obligations
for which no claim has been asserted, remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and reported on by
PricewaterhouseCoopers LLP or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards. Delivery by the Borrower to the
Administrative Agent and the Lenders of the Borrower’s annual report to the SEC
on Form 10-K with respect to any Fiscal Year or of the notice that such report
is available on the SEC EDGAR database, within the period specified above shall
be deemed to be compliance by the Borrower with this Section 5.1(a);

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
Borrower’s previous Fiscal Year. Delivery by the Borrower to the Administrative
Agent and the Lenders of the Borrower’s quarterly report to the SEC on Form 10-Q
with respect to any Fiscal Quarter or of the notice that such report is
available on the SEC EDGAR database, within the period specified above shall be
deemed to be compliance by the Borrower with this Section 5.1(b);

 

54



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the principal
executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be, or any issuance of Equity Interest
by any Subsidiary after the Closing Date or as of the most recent Fiscal Year or
Fiscal Quarter, as the case may be, and (iv) stating whether any change in GAAP
or the application thereof that affect the financial statements of the Borrower
and its Subsidiaries or the calculation of the covenants under this Agreement
that has occurred since December 31, 2009, and if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;

(d) concurrently with the delivery of the financial statements, or annual report
to the SEC on Form 10-K, referred to in clause (a) above, a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained any knowledge during the course of their examination of such financial
statements of any Default or Event of Default (which certificate may be limited
to the extent required by accounting rules or guidelines);

(e) as soon as available and in any event within 45 days after the end of the
calendar year, a pro forma budget for the succeeding Fiscal Year, containing an
income statement, balance sheet and statement of cash flow;

(f) promptly after the same become publicly available, copies of all periodic
and other current reports, proxy statements and registration statements filed
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all functions of said Commission, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be, or notice that such materials have become
publicly available; and

(g) promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any Subsidiary
which could reasonably be expected to result in a Material Adverse Effect, that
relates to the Loan Documents or that alleges breach of fiduciary duties or
other liability under ERISA or similar state laws;

(c) the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

 

55



--------------------------------------------------------------------------------

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(e) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, with respect to any Material Indebtedness of the Borrower
or any of its Subsidiaries;

(f) any change in (i) any Loan Party’s legal name, (ii) in any Loan Party’s
identity or legal structure, (iii) in any Loan Party’s federal taxpayer
identification number or organizational number or (iv) in any Loan Party’s
jurisdiction of organization, in each case (except with respect to clause (i))
at least thirty (30) days prior thereto; and

(g) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

Section 5.4. Compliance with Laws, Etc.

(a) The Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including without limitation, all
Health Care Laws, Environmental Laws, ERISA and OSHA, except where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Without limiting the foregoing, no Loan Party shall engage in any activity
or contractual relationship in violation of any law, rule, regulation or
requirement of any Government Authority including, but not limited to, the False
Claims Act (31 U.S.C. Section 3729), the Health Insurance Portability and
Accountability Act of 1996, Pub. L. No. 104 191, 110 Stat. 1936 (1996), the
Fraud and Abuse provisions of Section 1128B of the Social Security Act, the
Medicare and Medicaid Patient and Program Protection Act of 1987 (42 U.S.C.
Section 1320a -7b), as amended, or any directives, rules or regulations
thereunder promulgated; or any such laws, rules or regulations addressing
improper denial of health care services to patients, except where such
violations, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(c) No Loan Party shall, directly or indirectly (i) offer or pay any
remuneration, in cash or in kind, to, or make any financial arrangements with
contractors of any Loan Party to obtain business or payments from such person in
violation of any Requirement of Law; (ii) make or agree to

 

56



--------------------------------------------------------------------------------

make any contribution, payment or gift of funds or property to, or for the
private use of, any governmental official, employee or agent, where the
contribution, payment or gift is illegal under any applicable law, rule or
regulation; (iii) establish or maintain any unrecorded fund or asset for any
purpose, or make any false or artificial entries on any of its books or records
for any reason; or (iv) make or agree to make any payment to any person with the
intention or understanding that any part of such payment would be used for any
purpose other than that described in the documents supporting such payment in
violation of any Requirement of Law, except to the extent that any such action
could not reasonably be expected to cause a Material Adverse Effect.

(d) No Loan Party shall arrange or contract with (by employment or otherwise)
any individual or entity that the Loan Parties know is excluded or suspended
from participation in a Federal Health Care Program, for the provision of items
or services for which payment may be made under such Federal Health Care
Program.

(e) Each Loan Party shall maintain in good standing all Permits required for the
operation of its business, except as would not be reasonably expected to cause a
Material Adverse Effect.

Section 5.5. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay and discharge at or before maturity all taxes,
assessments and other governmental charges, levies and all other claims that
could result in a statutory Lien) before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.6. Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause each
of its Subsidiaries to, permit any representative of the Administrative Agent or
any Lender, to visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times (provided that a
Responsible Officer of the Borrower shall be present during any such discussion
with the Borrower’s independent certified public accountants), all during normal
business hours and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided that
such visits shall be coordinated by the Administrative Agent and shall be at the
Lenders’ expense except for one such visit per calendar year, which shall be at
the Borrower’s expense. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, no prior notice shall be required, and the
Borrower shall pay or reimburse the Administrative Agent and the Lenders for all
expenses incurred in connection with any such visits .

Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business, and
the properties and business of its Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, and (c) at all times shall name
Administrative Agent as additional insured on all applicable liability policies
of the Borrower and its Subsidiaries.

 

57



--------------------------------------------------------------------------------

Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of all Loans to refinance existing Indebtedness, fund Permitted
Acquisitions, finance working capital needs and capital expenditures and for
other general corporate purposes of the Borrower and its Subsidiaries. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.

Section 5.10. Additional Subsidiaries.

(a) In the event that, subsequent to the Closing Date, any Person becomes a
Domestic Subsidiary, whether pursuant to the formation, acquisition or
otherwise, (x) the Borrower shall promptly notify the Administrative Agent of
the creation or acquisition of such Domestic Subsidiary and (y) within thirty
(30) days thereafter, or within such longer time period as the Administrative
Agent reasonably agrees, the Borrower shall cause such Person (i) to join the
Subsidiary Guaranty Agreement as a new Guarantor by executing and delivering to
the Administrative Agent a supplement to the Subsidiary Guaranty Agreement in
form and substance reasonably satisfactory to the Administrative Agent and
(ii) to deliver all such other documentation (including without limitation,
certified organizational documents, resolutions, lien searches, legal opinions,
and certified organizational documents) and to take all such other actions as
such Subsidiary would have been required to deliver and take pursuant to
Section 3.1 if such Subsidiary had been a Loan Party on the Closing Date. In
addition, within thirty (30) days after the date any Person becomes a Domestic
Subsidiary of the Borrower, or within such longer time period as the
Administrative Agent reasonably agrees, the Borrower shall, or shall cause the
applicable Loan Party, to pledge all of the Equity Interests of such Person to
the Administrative Agent as security for the Obligations by executing and
delivering a supplement to the Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, and delivering the original
certificates evidencing such Equity Interests to the Administrative Agent,
together with appropriate powers executed in blank.

(b) In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary of the Borrower, whether pursuant to the formation,
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent thereof and (y) to the extent such Foreign Subsidiary is
owned directly by any Loan Party, then no later than thirty (30) days after such
Person becomes a Foreign Subsidiary, or within such longer time period as the
Administrative Agent reasonably agrees, the Borrower shall, or shall cause the
applicable Loan Party owning such Person, (i) to pledge all of the Equity
Interests of such Foreign Subsidiary (or if the pledge of all of the voting
Equity Interests of such Foreign Subsidiary would in the reasonable
determination of the Borrower result in materially adverse tax consequences,
then such pledge shall be limited to sixty-six percent (66%) of the voting
Equity Interests and one hundred percent (100%) of the non-voting Equity
Interests owned by the Borrower or such Loan Party, as applicable) to the
Administrative Agent as security for the Obligations executing and delivering a
supplement to the Pledge Agreement in form and substance reasonably satisfactory
to the Administrative Agent, (ii) to deliver the original certificates
evidencing such pledged Equity Interests, together with appropriate powers
executed in blank and (iii) to deliver all such other documentation (including
without limitation, lien searches and certified organizational documents) and to
take all such other actions as the Administrative Agent may reasonably request.

(c) The Borrower agrees that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section 5.10, the Administrative
Agent shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to clause (a) and (b) above (to the
extent that such Lien can be perfected by execution, delivery and/or recording
of the UCC financing statements, or possession of such Pledged Collateral), free
and clear of all Liens other than Liens expressly permitted by Section 7.2. All
actions to be taken pursuant to this Section 5.10 shall be at the expense of the
Borrower or the applicable Loan Party, and shall be taken to the reasonable
satisfaction of the Administrative Agent.

 

58



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Section 5.10 to the contrary, neither the
Borrower nor any of its Subsidiaries shall be required to take any action in
order to perfect the security interest granted to the Administrative Agent under
the laws of any jurisdiction outside the United States.

Section 5.11. Further Assurances. (a) The Borrower will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created by the Collateral Documents or
the validity or priority of an such Lien, all at the expense of the Loan
Parties. Borrower also agrees to provide to the Administrative Agent, from time
to time upon request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Collateral Documents.

Section 5.12. Post-Closing. No later than sixty (60) days following the Closing
Date, the Borrower will deliver to the Administrative Agent certificates of
qualification to do business as a foreign corporation listed on Schedule 5.12.

ARTICLE VI.

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation, other than contingent indemnification obligations
for which no claim has been asserted, remains unpaid or outstanding:

Section 6.1. Leverage Ratio. The Borrower will maintain, as of the end of each
Fiscal Quarter, a Leverage Ratio of not greater than 3.0:1.0.

Section 6.2. Interest Coverage Ratio. The Borrower will maintain, as of the end
of each Fiscal Quarter, commencing with the Fiscal Quarter ending September 30,
2010, an Interest Coverage Ratio of not less than 2.5:1.0.

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation, other than contingent indemnification obligations
for which no claim has been asserted, remains outstanding:

Section 7.1. Indebtedness and Preferred Equity. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness, except:

(a) Indebtedness created pursuant to the Loan Documents;

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and set forth on Schedule 7.1 and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;

 

59



--------------------------------------------------------------------------------

(c) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$20,000,000 at any time outstanding;

(d) Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided, that any such
Indebtedness that is owed by a Subsidiary that is not a Guarantor shall be
subject to Section 7.4;

(e) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Guarantor shall be subject to Section 7.4;

(f) Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided, that such Indebtedness exists at the time that such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of such Indebtedness permitted hereunder shall not exceed $15,000,000
outstanding at any time;

(g) Hedging Obligations permitted by Section 7.10;

(h) Indebtedness of the Borrower or any of its Subsidiaries in respect of
worker’s compensation claims, property casualty or liability insurance,
take-or-pay obligations in supply arrangements, self-insurance obligations,
performance, bid and surety bonds and completion guaranties, in each case in the
ordinary course of business;

(i) Indebtedness of the Borrower or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or other
similar instrument inadvertently drawn by the Borrower or such Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is promptly repaid;

(j) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of Permitted Acquisitions so long as after giving effect
to the incurrence of such Indebtedness (both before or after any liability
associated therewith becomes fixed), the Borrower was in pro forma compliance
with Section 6.1 as of the most recently ended Fiscal Quarter for which
financial statements have been delivered but measuring Consolidated Total Funded
Debt as of the date of such incurrence; and

(k) other unsecured Indebtedness of the Borrower and its Subsidiaries so long as
after giving effect to the incurrence of such Indebtedness, the Borrower was in
pro forma compliance with Section 6.1 as of the most recently ended Fiscal
Quarter for which financial statements have been delivered but measuring
Consolidated Total Funded Debt as of the date of such incurrence.

 

60



--------------------------------------------------------------------------------

Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interests that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by Borrower or such Subsidiary at the option
of the holder thereof, in whole or in part or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interests described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Revolving Commitment Termination Date.

Section 7.2. Negative Pledge. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of
its assets or property now owned or hereafter acquired or, except:

(a) Liens securing the Obligations, provided, however, that no Liens may secure
Hedging Obligations without securing all other Obligations on a basis at least
pari passu with such Hedging Obligations and subject to the priority of payments
set forth in Section 8.2;

(b) Permitted Encumbrances;

(c) any Liens on any property or asset and proceeds thereof of the Borrower or
any Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset (other than
proceeds thereof) of the Borrower or any Subsidiary;

(d) purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition,
improvement or completion of the construction thereof; (iii) such Lien does not
extend to any other asset (other than proceeds thereof); and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

(e) any Lien (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (ii) existing on any asset of any Person
at the time such Person is merged with or into the Borrower or any Subsidiary of
the Borrower or (iii) existing on any asset prior to the acquisition thereof by
the Borrower or any Subsidiary of the Borrower; provided, that any such Lien was
not created in the contemplation of any of the foregoing and any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;

(f) extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (d) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and

(g) Liens securing obligations of the Borrower or any Subsidiary that are not
Indebtedness and that do not exceed $10,000,000 in the aggregate at any time
outstanding.

 

61



--------------------------------------------------------------------------------

Section 7.3. Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate into any other Person, or permit any other Person to merge into or
consolidate with it, or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired) or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(i) the Borrower or any Subsidiary may merge with a Person if the Borrower (or
such Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Guarantor, the Guarantor shall be the surviving
Person, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose of
all or substantially all of its assets to the Borrower or to a Guarantor,
(iv) any Subsidiary (other than a Guarantor) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders, and (v) Permitted Acquisitions and transactions expressly permitted by
Section 7.6 may be consummated; provided, that any such merger involving a
Person that is not a wholly-owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 7.4.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof, businesses reasonably related
thereto and reasonable extension thereof.

Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any Equity Interests, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

(a) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 7.4 (including Investments in Subsidiaries);

(b) Permitted Investments;

(c) Guarantees by Borrower and its Subsidiaries of Indebtedness permitted by
Section 7.1 and Guaranties of other obligations of the Borrower and its
Subsidiaries not constituting Indebtedness to the extent the incurrence of such
obligations is permitted under this Agreement; provided, that the aggregate
principal amount of Indebtedness of Subsidiaries that are not Guarantors that is
Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (d) hereof;

(d) Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary to the Borrower or in or to another Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness of, any Subsidiary that is not a Guarantor (including
all such Investments and Guarantees existing on the Closing Date) at any time
outstanding shall not exceed $5,000,000;

(e) loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time;

 

62



--------------------------------------------------------------------------------

(f) Hedging Transactions permitted by Section 7.10;

(g) Permitted Acquisitions;

(h) (i) extensions of trade credit in the ordinary course of business and
(ii) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(i) Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Subsidiary in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising out of
the ordinary course of business;

(j) Investments of any Person in existence at the time such Person becomes a
Subsidiary in connection with a Permitted Acquisition; provided that such
Investment was not made in connection with or anticipation of such Person
becoming a Subsidiary;

(k) Investments arising directly out of the receipt by the Borrower or any
Subsidiary of non-cash consideration for any sale of assets permitted under
Section 7.6; provided that such non-cash consideration shall in no event exceed
25% of the total consideration received for such sale;

(l) Investments resulting from pledges and deposits referred to in clauses
(iii) and (iv) of the definition of Permitted Encumbrances;

(m) Investments consisting of the licensing or contribution of intellectual
property in the ordinary course of business pursuant to joint marketing
arrangements with other persons; and

(n) other Investments in the aggregate do not exceed $20,000,000 at any time
outstanding.

Section 7.5. Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except for:

(a) dividends payable by the Borrower solely in shares of any class of its
common stock;

(b) Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries;

(c) cash Restricted Payments of the Borrower; provided that, for the purpose of
this subsection (c), (x) no Default or Event of Default has occurred and is
continuing at the time such dividend or distribution is paid or redemption is
made, and (y) if any Loans are outstanding or Consolidated Total Funded Debt
exceeds $50,000,000, the aggregate amount of all such Restricted Payments made
by the Borrower in any Fiscal Year does not exceed twenty percent (20%) of the
Consolidated Net Income (if greater than $0) earned during the immediately
preceding Fiscal Year; provided, however, that if the

 

63



--------------------------------------------------------------------------------

circumstances described in clauses (x) or (y) above arise after the public
declaration of such dividend or distributions but only to the extent legally
obligated to pay such dividend or distribution and such public declaration shall
not have occurred more than fifteen (15) days prior to the payment of such
dividend or distribution; and

(d) the Borrower or any Subsidiary may make Restricted Payment to, directly or
indirectly, purchase its Equity Interests from present or former officers,
directors, agents or employees (or their estates, family members or former
spouses) of Borrower or any Subsidiary upon the death, disability, retirement or
termination of the applicable officer, director, agent or employee, provided
that the aggregate amount of payments under this clause (d) in any fiscal year
shall not exceed $2,000,000.

Section 7.6. Sale of Assets. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose
of, any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Equity Interests to any Person other than the Borrower or a
Guarantor (or to qualify directors if required by applicable law), except:

(a) the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

(b) the sale of inventory and Permitted Investments in the ordinary course of
business;

(c) the sale or other disposition of such assets in an aggregate amount that
does not exceed ten percent (10%) of the Consolidated Total Assets (calculated
as of the last day of the most recently ended Fiscal Quarter for which financial
statements are required to have been delivered pursuant to Section 5.1(a) or
(b)) in any four-quarter period ending on the date of determination thereof, so
long as no Default or Event of Default has occurred and is continuing at the
time of such sale or disposition;

(d) transactions expressly permitted by Sections 7.3 and use of cash and
Permitted Investments as expressly permitted by Sections 7.4 and 7.5;

(e) (i) the sale of defaulted receivables in the ordinary course of business and
(ii) abandonment, cancellation or disposition in the ordinary course of business
of any intellectual property not used in its business; and

(f) the cross-licensing or licensing of intellectual property in the ordinary
course of business.

Section 7.7. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Guarantor not involving
any other Affiliates, (c) any Restricted Payment permitted by Section 7.5,
(d) any Investment permitted by Section 7.4, and (e) any Indebtedness permitted
by Section 7.1(d) and 7.1(k).

Section 7.8. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary to create, incur

 

64



--------------------------------------------------------------------------------

or permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its Equity Interests, to make or repay loans
or advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness
of the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(v) clause (a) shall not apply to customary restrictions regarding licenses or
sublicenses by the Borrower and its Subsidiaries of intellectual property in the
ordinary course of business (in which case such restriction shall relate only to
such intellectual property), and (vi) clause (a) shall not apply to customary
provisions in agreements entered into in the ordinary course restricting the
subletting or assignment of any lease governing a leasehold interest.

Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

Section 7.10. Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, the Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Equity Interests or any Indebtedness or
(ii) as a result of changes in the market value of any Equity Interests or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

Section 7.11. Amendment to Organizational Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Lenders or the Borrower under its
certificate of incorporation, bylaws or other organizational documents.

Section 7.12. Accounting Changes. The Borrower will not, and will not permit any
of its Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.

Section 7.13. Government Regulation. Neither the Borrower nor any of its
Subsidiaries is (a) be or become subject at any time to any law, regulation, or
list of any Government Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lenders or the Administrative Agent from making any advance or extension
of credit to Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by Lenders or the Administrative Agent
at any time to enable Lenders or the Administrative Agent to verify the identity
of the Loan Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 1 U.S.C.
Section 5318.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement under Section 2.22(a)
or shall fail to make when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days; or

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement, any other
Loan Document, any Notice of Borrowing, any Notice of Conversion/Continuation or
any Compliance Certificate (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) when made or deemed made
or submitted; or

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in 5.2(a), or 5.3 (with respect to the Borrower’s existence) or
Articles VI or VII or the Borrower shall fail to observe or perform any covenant
or agreement contained in Section 5.1 and such failure to comply with
Section 5.1 shall remain unremedied for 10 days; or

(e) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a),
(b) and (d) above) or any other Loan Document or related to any Bank Product
Obligation, and such failure shall remain unremedied for 30 days after the
earlier of (i) any officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or

(f) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of, or premium or interest on,
any Material Indebtedness that is outstanding, when and as the same shall become
due and payable (whether at scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
evidencing or governing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration

 

66



--------------------------------------------------------------------------------

of, the maturity of such Indebtedness; or any such Indebtedness shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or

(g) the Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or any substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

(i) the Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $10,000,000; or

(k) any judgment or order for the payment of money in excess of $10,000,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary that has
not been discharged, vacated or dismissed, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

(l) any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary that could reasonably be expected to have a Material Adverse
Effect that has not been discharged, vacated or dismissed, and there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(m) a Change in Control shall occur or exist; or

(n) any provision of any Subsidiary Guaranty Agreement shall for any reason
cease to be valid and binding on, or enforceable against, any Guarantor, or any
Guarantor shall so state in writing, or any Guarantor shall seek to terminate
its obligations under the Subsidiary Guaranty Agreement (other than the release
of any guaranty or collateral to the extent permitted pursuant to Section 9.12);
or

 

67



--------------------------------------------------------------------------------

(o) any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be a valid, perfected
Lien on any Pledged Collateral, with the priority required by the applicable
Collateral Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 8.2. Application of Proceeds from Pledged Collateral. All proceeds from
each sale of, or other realization upon, all or any part of the Pledged
Collateral by any Secured Party after an Event of Default arises shall be
applied as follows:

(a) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Pledged Collateral,
until the same shall have been paid in full;

(b) second, to the fees and other reimbursable expenses of the Administrative
Agent, Swingline Lender and the Issuing Bank then due and payable pursuant to
any of the Loan Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d) fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;

(e) fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Net Mark-to-Market Exposure of
Hedging Obligations that constitute Obligations, until the same shall have been
paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amount of such Loans, LC Exposure,
Net Mark-to-Market Exposure of such Hedging Obligations and such Bank Product
Obligations;

(f) sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 103% of
the LC Exposure after giving effect to the foregoing clause fifth; and

(g) finally, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction.

 

68



--------------------------------------------------------------------------------

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the Bank Product
Provider or Lender-Related Hedge Provider, as the case may be. Each Bank Product
Provider or Lender-Related Hedge Provider that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX hereof for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent.

(a) Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

(b) The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided, that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default

 

69



--------------------------------------------------------------------------------

has occurred and is continuing, (b) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except those discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it, its sub-agents or
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders,
the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, its
Affiliates, any Issuing Bank or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders, the Swingline Lender
and the Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Issuing Bank or any other Lender and
based on such documents and information as it has deemed appropriate, continue
to make its own decisions in taking or not taking of any action under or based
on this Agreement, any related agreement or any document furnished hereunder or
thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act, unless and until it shall have received instructions from
such Lenders; and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone

 

70



--------------------------------------------------------------------------------

and believed by it to be made by the proper Person and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or not
taken by it in accordance with the advice of such counsel, accountants or
experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

Section 9.7. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Event of Default shall exist at such
time. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent, which shall be a commercial bank organized
under the laws of the United States of America or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
other than with respect to holding the Pledged Collateral for the Lenders and
(iii) the Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time as the Required
Lenders appoint a successor Administrative Agent as provided above. After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Administrative Agent.

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if the procedures set forth in Section 2.26(a)
are not complied with, then the Issuing Bank and the Swingline Lender may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Bank or as Swingline Lender, as the case may be, effective at the close
of business Atlanta, Georgia time on a date specified in such notice (which date
may not be less than five (5) Business Days after the date of such notice).

 

71



--------------------------------------------------------------------------------

Section 9.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent or the
Borrower as tax or otherwise, including penalties and interest, together with
all expenses incurred, including legal expenses, allocated staff costs and any
out of pocket expenses.

Section 9.9. Administrative Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders,
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
Issuing Bank and the Administrative Agent and its agents and counsel and all
other amounts due the Lenders, Issuing Bank and the Administrative Agent under
Section 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders (i) all
Loan Documents (other than this Agreement) on the Closing Date and (ii) all
supplements to the Subsidiary Guaranty Agreement or the Pledge Agreement entered
into after the Closing Date.

 

72



--------------------------------------------------------------------------------

Section 9.11. Co-Syndication Agents and Co-Documentation Agents. Each Lender
hereby designates Wells Fargo Bank, National Association and Bank of America,
N.A., as Co-Syndication Agents and agrees that the Co-Syndication Agents, in
their capacity as such, shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party. Each Lender hereby designates
JPMorgan Chase Bank, N.A. and Citizens Bank of Pennsylvania, as Co-Documentation
Agents and agrees that the Co-Documentation Agents, in their capacity as such,
shall have no duties or obligations under any Loan Documents to any Lender or
any Loan Party.

Section 9.12. Pledged Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of all Revolving
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 103% of the aggregate LC
Exposure of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such cash collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and

(b) to release any Guarantor from its obligations under the Subsidiary Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Subsidiary Guaranty Agreement pursuant to this
Section 9.12. In each case as specified in this Section 9.12, the Administrative
Agent is authorized to, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Pledged Collateral from the Liens
granted under the Collateral Documents, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 9.12.

Section 9.13. Right to Realize on Pledged Collateral and Enforce Guarantee.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Pledged
Collateral or to enforce the Collateral Documents, it being understood and
agreed that all powers, rights and remedies hereunder and under the Collateral
Documents may be exercised solely by the Administrative Agent, and (ii) in the
event of a foreclosure by the Administrative Agent on any of the Pledged
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Pledged Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Pledged Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale or
other disposition

Section 9.14. Secured Bank Product Obligations and Hedging Obligations. No Bank
Product Provider or Lender-Related Hedge Provider that obtains the benefits of
Section 8.2, the Subsidiary Guaranty Agreement, the Pledge Agreement or any
Pledged Collateral by virtue of the

 

73



--------------------------------------------------------------------------------

provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Pledged Collateral
(including the release or impairment of any Pledged Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations and Hedging Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bank Product Provider or Lender-Related Hedge Provider, as the
case may be.

ARTICLE X.

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

To the Borrower:    Catalyst Health Solutions, Inc.    800 King Farm Boulevard
   Rockville, Maryland 20850    Attention: Hai Tran, Chief Financial Officer   
Telecopy Number: (301) 296-4940 With a copy to:    Latham & Watkins LLP    555
Eleventh St NW, Suite 1000    Washington, DC 20004    Attention: Jenny Van
Driesen    Telecopy Number: (202) 637-2201   

To the Administrative Agent

or Swingline Lender:

   SunTrust Bank    303 Peachtree Street, N.E.    23rd Floor    Atlanta, Georgia
30308    Attention: Catalyst Account Manager    Telecopy Number: (404) 588-7497
With a copy to:    SunTrust Bank    Agency Services    303 Peachtree Street, N.
E./ 25th Floor    Atlanta, Georgia 30308    Attention: Mr. Doug Weltz   
Telecopy Number: (404) 221-2001    and

 

74



--------------------------------------------------------------------------------

   King & Spalding LLP    1180 Peachtree Street, N.W.    Atlanta, Georgia 30309
   Attention: Carolyn Z. Alford    Telecopy Number: (404) 572-5100 To the
Issuing Bank:    SunTrust Bank    25 Park Place, N. E./Mail Code 3706    16th
Floor    Atlanta, Georgia 30303    Attention: Standby Letter of Credit Dept.   
Telecopy Number: (404) 588-8129 To the Swingline Lender:    SunTrust Bank   
Agency Services    303 Peachtree Street, N.E./25th Floor    Atlanta, Georgia
30308    Attention: Mr. Doug Weltz    Telecopy Number: (404) 221-2001 To any
other Lender:    the address set forth in the Administrative Questionnaire or
the Assignment and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

(ii) Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent, the
Issuing Bank and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the Issuing Bank and the Lenders shall not have
any liability to the Borrower or other Person on account of any action taken or
not taken by the Administrative Agent, the Issuing Bank and the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank and the Lenders of a confirmation which is at variance with the
terms understood by the Administrative Agent, the Issuing Bank and the Lenders
to be contained in any such telephonic or facsimile notice.

 

75



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article 2 unless such Lender, the
Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(ii) Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.2. Waiver; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or any other Loan Document,
and no course of dealing between the Borrower and the Administrative Agent or
any Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

(b) No amendment or waiver of any provision of this Agreement or the other Loan
Documents (other than the Fee Letter), nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders or the Borrower and
the Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no such amendment or waiver
shall: (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, provided that any
waiver of default interest shall require

 

76



--------------------------------------------------------------------------------

the consent only of the Required Lenders and any amendment or modification of
defined terms used in the financial ratios of this Agreement shall not
constitute a reduction in the rate of interest or fees, (iii) postpone the date
fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination of any Commitment, without the written consent of each Lender
affected thereby, provided any waiver of default interest shall require the
consent only of the Required Lenders and any amendment or modification of
defined terms used in the financial ratios of this Agreement shall not
constitute a reduction in the rate of interest or fees, (iv) change
Section 2.21(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section 10.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release all or substantially all guarantors or
limit the liability of such guarantors under any guaranty agreement, without the
written consent of each Lender, or (vii) release all or substantially all
collateral (if any) securing any of the Obligations or agree to subordinate any
Lien in such collateral to any other creditor of the Borrower or any Subsidiary,
without the written consent of each Lender; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended, and amounts payable
to such Lender hereunder may not be permanently reduced without the consent of
such Lender (other than reductions in fees and interest in which such reduction
does not disproportionately affect such Lender). Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.

Section 10.3. Expenses; Indemnification.

(a) The Borrower shall pay (i) all reasonable documented, out-of-pocket costs
and expenses of the Administrative Agent and its Affiliates, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), including the reasonable
documented, out-of-pocket fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel and the allocated cost of inside counsel) incurred by the Administrative
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3, or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

77



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Joint Lead Arrangers, each Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, any Notice of Borrowing, any Notice of
Conversion/Continuation, any Compliance Certificate or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through Syndtrak or
any other Internet or intranet website, except as a result of such Indemnitee’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment.

(c) The Borrower shall pay, and hold the Administrative Agent, the Issuing Bank
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent, the Issuing Bank and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

(f) All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.

 

78



--------------------------------------------------------------------------------

Section 10.4. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, Loans, and other Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments, Loans and other Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to any Revolving Commitment and $1,000,000
in the case of any Term Loan, and in each in minimum increments of $1,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.

 

79



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments of any Term Loan to a
Person that is not a Lender, an affiliate of a Lender or an Approved Fund and
for the assignments of any Revolving Commitments and Revolving Credit Exposure
to any Person; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent ten (10) Business Days after the date notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower, unless such consent is expressly refused by the Borrower
prior to such tenth Business Day.

 

80



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

 

81



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20(e) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement, the other Loan Documents, all Notices of Borrowing, all
Notices of Conversion/Continuation and all Compliance Certificates shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and Supreme Court of the State of New York
sitting in New York county and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, any other
Loan Document, any Notice of Borrowing, any Notice of Conversion/Continuation,
any Compliance Certificate or the transactions contemplated hereby or thereby,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such District
Court or New York state court or, to the extent permitted by applicable law,
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement, any other Loan Document, any Notice of Borrowing, any
Notice of Conversion/Continuation or any Compliance Certificate shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement, any
other Loan Document, any Notice of Borrowing, any Notice of
Conversion/Continuation or any Compliance Certificate against the Borrower or
its properties in the courts of any jurisdiction.

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement,
in any other Loan Document, in any Notice of Borrowing, in any Notice of
Conversion or in any Compliance Certificate will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

82



--------------------------------------------------------------------------------

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final,
but not trust or fiduciary accounts) of the Borrower at any time held or other
obligations at any time owing by such Lender and the Issuing Bank to or for the
credit or the account of the Borrower against any and all Obligations held by
such Lender or the Issuing Bank, as the case may be, irrespective of whether
such Lender or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured. Each Lender and the Issuing Bank agree
promptly to notify the Administrative Agent and the Borrower after any such
set-off and any application made by such Lender and the Issuing Bank, as the
case may be; provided, that the failure to give such notice shall not affect the
validity of such set-off and application. Each Lender and the Issuing Bank
agrees to apply all amounts collected from any such set-off to the Obligations
before applying such amounts to any other Indebtedness or other obligations owed
by the Borrower and any of its Subsidiaries to such Lender or Issuing Bank.

Section 10.8. Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreement(s) relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The

 

83



--------------------------------------------------------------------------------

provisions of Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority purporting
to have jurisdiction over it (including any self-regulatory authority such as
the National Association of Insurance Commissioners), (iv) to the extent that
such information becomes publicly available other than as a result of a breach
of this Section 10.11, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) any rating agency, (viii) the CUSIP Service Bureau or
any similar organization, or (ix) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other

 

84



--------------------------------------------------------------------------------

Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Rate to the date of repayment (to the extent permitted by applicable law), shall
have been received by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement, any other Loan Document, any Notice of
Borrowing, any Notice of Conversion/Continuation pursuant to any Requirement of
Law, agrees that this Agreement is delivered by Borrower under seal and waives
any shortening of the statute of limitations that may result from not affixing
the corporate seal to this Agreement, such other Loan Documents, Notice of
Borrowing or Notice of Conversion/Continuation.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

Section 10.15. Location of Closing. Each Lender acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036. Borrower acknowledges and agrees that it
has delivered, with the intent to be bound, its executed counterparts of this
Agreement, each other Loan Document and any Notice of Borrowing, together with
all other documents, instruments, opinions, certificates and other items
required under Section 3.1, to the Administrative Agent, c/o King & Spalding
LLP, 1185 Avenue of the Americas, New York, New York 10036. All parties agree
that closing of the transactions contemplated by this Agreement has occurred in
New York.

Section 10.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or Lenders are
arm’s-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, (B) each of Borrower and the other Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (C) Borrower and each other Loan Party
is capable of evaluating and understanding, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent and Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent and Lenders
has no obligation to disclose any of such interests to Borrower , any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waive and release, any
claims that it may have against the

 

85



--------------------------------------------------------------------------------

Administrative Agent and each Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

(remainder of page left intentionally blank)

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CATALYST HEALTH SOLUTIONS, INC.,

as Borrower

By   /s/ David T. Blair  

Name: David T. Blair

Title: Chief Executive Officer

SUNTRUST BANK,

as Administrative Agent, as Issuing Bank, as

Swingline Lender and as a Lender

By   /s/ Dana Dhaliwal  

Name: Dana Dhaliwal

Title: Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By   /s/ Abigail M. Matia  

Name: Abigail M. Matia

Title: Senior Vice President

 

2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By   /s/ Sophia E. Love  

Name: Sophia E. Love

Title: Senior Vice President

 

3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By   /s/ Alicia T. Schreibstein  

Name: Alicia T. Schreibstein

Title: Vice President

 

4



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By   /s/ Carol Castle  

Name: Carol Castle

Title: Senior Vice President

 

5



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By   /s/ James E. Davis  

Name: James E. Davis

Title: Senior Vice President

 

6



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By   /s/ William M. Ginn  

Name: William M. Ginn

Title: Executive Officer

 

7



--------------------------------------------------------------------------------

TD BANK, N.A. By   /s/ Marla Willner  

Name: Marla Willner

Title: Senior Vice President

 

8



--------------------------------------------------------------------------------

FIFTH THIRD BANK By   /s/ Joseph A. Miller  

Name: Joseph A. Miller

Title: Vice President

 

9



--------------------------------------------------------------------------------

UNION BANK, N.A. By   /s/ Michael Tschida  

Name: Michael Tschida

Title: Vice President

 

10



--------------------------------------------------------------------------------

COMERICA BANK By   /s/ Blake Arnett  

Name: Blake Arnett

Title: Vice President

 

11



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By   /s/ Gina Monette  

Name: Gina Monette

Title: Vice President

 

12



--------------------------------------------------------------------------------

 

Schedule I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing

Level

  Leverage Ratio  

Eurodollar Loan

Applicable

Margin

   

Base Rate Loan

Applicable

Margin

   

Applicable

Percentage for

Commitment Fee

  I   < 1.00:1.00     1.75 %      0.75 %      0.300 %  II  
³ 1.00:1.00 but < 2.00:1.00     2.00 %      1.00 %      0.375 %  III   ³
2.00:1.00     2.25 %      1.25 %      0.500 % 